 



Exhibit 10.3
 
MASTER AGREEMENT
by and among
ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA,
ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK
and
HCC LIFE INSURANCE COMPANY
AUGUST 3, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 TRANSFER OF ASSETS; ASSUMPTION OF LIABILITIES
    1  
 
       
Section 1.01 Transfer of Assets
    1  
Section 1.02 Excluded Assets
    3  
Section 1.03 Assumption of Liabilities
    3  
Section 1.04 Excluded Liabilities
    3  
Section 1.05 Closing
    4  
Section 1.06 General Closing Procedures
    4  
Section 1.07 Closing Statement; Post-Closing Adjustment
    6  
 
       
ARTICLE 2 PURCHASE PRICE AND PAYMENT
    7  
 
       
Section 2.01 Amount
    7  
Section 2.02 Manner of Payment
    7  
Section 2.03 Allocation of Purchase Price
    7  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF ALLIANZ LIFE
    7  
 
       
Section 3.01 Incorporation; Corporate Power
    8  
Section 3.02 Execution, Delivery; Valid and Binding Agreement
    8  
Section 3.03 Approval of the Transaction
    8  
Section 3.04 No Breach
    9  
Section 3.05 Governmental Authorities
    9  
Section 3.06 Financial Statements
    9  
Section 3.07 Reserves
    9  
Section 3.08 Absence of Certain Changes
    10  
Section 3.09 Title
    10  
Section 3.10 Tax Matters
    11  
Section 3.11 Insurance Contracts and LifeTrac Contracts
    11  
Section 3.12 Intellectual Property Rights
    12  
Section 3.13 Litigation
    13  
Section 3.14 Employees; Employee Benefit Plans
    13  
Section 3.15 Compliance with Laws; Permits
    14  
Section 3.16 Brokerage
    15  
Section 3.17 Sufficiency of Assets
    15  
Section 3.18 Insurance Agreements; Regulatory Matters
    15  
Section 3.19 Receivables
    16  
Section 3.20 Disclosure
    16  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF ALLIANZ NEW YORK
    17  
 
       
Section 4.01 Incorporation; Corporate Power
    17  
Section 4.02 Execution, Delivery; Valid and Binding Agreement
    17  
Section 4.03 Approval of the Transaction
    17  
Section 4.04 No Breach
    18  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.05 Governmental Authorities
    18  
Section 4.06 Absence of Certain Changes
    18  
Section 4.07 Insurance Contracts
    19  
Section 4.08 Litigation
    20  
Section 4.09 Compliance with Laws; Permits
    20  
Section 4.10 Brokerage
    21  
Section 4.11 Insurance Agreements; Regulatory Matters
    21  
Section 4.12 Receivables
    21  
Section 4.13 Employees
    22  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER
    22  
 
       
Section 5.01 Incorporation and Corporate Power
    22  
Section 5.02 Execution, Delivery; Valid and Binding Agreement
    22  
Section 5.03 No Breach
    22  
Section 5.04 Governmental Authorities; Consents
    23  
Section 5.05 Brokerage
    23  
Section 5.06 Financial Resources
    23  
Section 5.07 Understanding Regarding Disclaimer of Warranties
    23  
 
       
ARTICLE 6 COVENANTS OF ALLIANZ LIFE AND ALLIANZ NEW YORK
    23  
 
       
Section 6.01 Conduct of the Business
    23  
Section 6.02 Access to Transferred Books and Records
    25  
Section 6.03 Conditions
    25  
Section 6.04 Filings, Approvals and Consent
    25  
Section 6.05 Exclusivity
    26  
Section 6.06 Non-Competition Agreement
    26  
Section 6.07 Non-Solicitation
    27  
Section 6.08 Notices of Certain Events
    27  
Section 6.09 Cooperation
    27  
 
       
ARTICLE 7 COVENANTS OF BUYER
    27  
 
       
Section 7.01 Regulatory Filings
    28  
Section 7.02 Conditions
    28  
Section 7.03 Access to Transferred Books and Records
    28  
Section 7.04 Confidentiality
    28  
 
       
ARTICLE 8 ADDITIONAL AGREEMENTS
    28  
 
       
Section 8.01 Employee Benefits; Employees
    28  
Section 8.02 Antitrust Filings
    32  
Section 8.03 Related Agreements
    32  
Section 8.04 Transaction Expenses
    32  
Section 8.05 Further Assurances
    32  
Section 8.06 Non-Renewal of Insurance Contracts
    32  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 9 CLOSING CONDITIONS
    33  
 
       
Section 9.01 Conditions to Buyer’s Obligations
    33  
Section 9.02 Conditions to Allianz Life’s and Allianz New York’s Obligations
    34  
 
       
ARTICLE 10 TERMINATION
    35  
 
       
Section 10.01 Termination
    35  
Section 10.02 Effect of Termination
    36  
 
       
ARTICLE 11 SURVIVAL; INDEMNIFICATION
    36  
 
       
Section 11.01 Survival of Representations and Warranties
    36  
Section 11.02 Indemnification
    36  
Section 11.03 Third Party Claims
    37  
Section 11.04 Limitations on Indemnity
    38  
Section 11.05 Exclusivity
    39  
Section 11.06 Treatment of Indemnification Payments
    39  
 
       
ARTICLE 12 MISCELLANEOUS
    39  
 
       
Section 12.01 Press Releases and Announcements
    39  
Section 12.02 Amendment and Waiver
    39  
Section 12.03 Notices
    39  
Section 12.04 Arbitration
    40  
Section 12.05 Equitable Remedies
    41  
Section 12.06 Assignment
    41  
Section 12.07 No Third Party Beneficiaries
    41  
Section 12.08 Severability
    42  
Section 12.09 Complete Agreement
    42  
Section 12.10 Time of Essence
    42  
Section 12.11 Signatures; Counterparts
    42  
Section 12.12 Governing Law
    42  
 
       
ARTICLE 13 DEFINITIONS
    42  
 
       
Section 13.01 Definitions
    42  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A-1
  HMO AND INSURANCE COMPANY TREATIES
 
   
EXHIBIT A-2
  PROVIDER EXCESS POLICIES
 
   
EXHIBIT A-3
  STOP LOSS POLICIES
 
   
EXHIBIT A-4
  GROUP AD&D POLICIES
 
   
EXHIBIT A-5
  GROUP TERM LIFE POLICIES
 
   
EXHIBIT A-6
  FRONTING CONTRACTS
 
   
EXHIBIT A-7
  LIFETRAC CONTRACTS
 
   
EXHIBIT A-8
  NEW YORK INSURANCE CONTRACTS
 
   
EXHIBIT A-9
  PRODUCER COMPENSATION
 
   
EXHIBIT B
  INTELLECTUAL PROPERTY ASSETS
 
   
EXHIBIT C
  OTHER ASSUMED CONTRACTS
 
   
EXHIBIT D
  EQUIPMENT AND INFORMATION TECHNOLOGY ASSETS
 
   
EXHIBIT E
  EXCLUDED ASSETS
 
   
EXHIBIT F
  FORM OF BILL OF SALE
 
   
EXHIBIT G
  FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
   
EXHIBIT H
  FORM OF QUOTA SHARE REINSURANCE AGREEMENT — NORTH AMERICA
 
   
EXHIBIT I
  FORM OF QUOTA SHARE REINSURANCE AGREEMENT — NEW YORK
 
   
EXHIBIT J
  FORM OF ADMINISTRATIVE SERVICES AGREEMENT
 
   
EXHIBIT K
  FORM OF TRANSITION SERVICES AGREEMENT
 
   
EXHIBIT L
  PRESS RELEASE
 
   
EXHIBIT 1.07
  CLOSING STATEMENT
 
   
EXHIBIT 2.03
  PURCHASE PRICE ALLOCATION
 
   
EXHIBIT 4.04
  BUYER’S GOVERNMENTAL APPROVALS
 
   
EXHIBIT 8.06
  INSURANCE CONTRACT RENEWAL COMMITMENTS AND QUOTES

iv



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES

     
SCHEDULE 1.04
  EXCLUDED LIABILITIES
 
   
SCHEDULE 3.01
  JURISDICTIONS
 
   
SCHEDULE 3.04
  NO BREACH
 
   
SCHEDULE 3.05
  GOVERNMENTAL AUTHORITIES
 
   
SCHEDULE 3.06
  FINANCIAL STATEMENTS
 
   
SCHEDULE 3.08
  ABSENCE OF CERTAIN CHANGES
 
   
SCHEDULE 3.09
  TITLE
 
   
SCHEDULE 3.11
  INSURANCE CONTRACTS AND LIFETRAC CONTRACTS
 
   
SCHEDULE 3.13
  LITIGATION
 
   
SCHEDULE 3.14
  EMPLOYEES
 
   
SCHEDULE 3.19
  RECEIVABLES
 
   
SCHEDULE 4.04
  NO BREACH
 
   
SCHEDULE 4.05
  GOVERNMENTAL AUTHORITIES
 
   
SCHEDULE 4.06
  ABSENCE OF CERTAIN CHANGES
 
   
SCHEDULE 4.07
  INSURANCE CONTRACTS
 
   
SCHEDULE 4.08
  LITIGATION
 
   
SCHEDULE 4.12
  RECEIVABLES
 
   
SCHEDULE 9.01(d)
  REQUIRED CONSENTS

v



--------------------------------------------------------------------------------



 



MASTER AGREEMENT
     This MASTER AGREEMENT (this “Agreement”), dated as of August 3, 2006, is
made and entered into by and among Allianz Life Insurance Company of North
America, a Minnesota corporation (“Allianz Life”), Allianz Life Insurance
Company of New York, a New York corporation (“Allianz New York”) and HCC Life
Insurance Company, an Indiana corporation (the “Buyer”).
RECITALS
     WHEREAS, Allianz Life, through its Allianz Health Products Business unit
(the “Division”), is engaged in the business of marketing, issuing,
underwriting, selling and administering health reinsurance and excess loss
insurance products and services to insurers and insureds domiciled in the United
States (other than New York) (the “Business”); and
     WHEREAS, Allianz Life’s Affiliate, Allianz New York through its Allianz
Health Products Business unit (the “New York Division”), is engaged in the
business of marketing, issuing, underwriting, selling and administering health
reinsurance and excess loss insurance products and services to insurers and
insureds domiciled in New York (the “New York Business”); and
     WHEREAS, Allianz Life desires to transfer to Buyer, and Buyer desires to
purchase and assume, certain of the assets and liabilities of Allianz Life
associated with the Business, including, without limitation, Allianz Life’s
liabilities arising on or after the Effective Date under the North America
Insurance Contracts and LifeTrac Contracts, and Allianz New York desires to
transfer to Buyer, and Buyer desires to purchase and assume, certain of the
assets and liabilities of Allianz New York associated with the New York
Business, including, without limitation, Allianz New York’s liabilities arising
on or after the Effective Date under the New York Insurance Contracts, all on
the terms and conditions set forth in this Agreement (the “Transaction”).
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements set forth in this Agreement:
ARTICLE 1
TRANSFER OF ASSETS; ASSUMPTION OF LIABILITIES
     Section 1.01 Transfer of Assets. On the terms and subject to the conditions
set forth in this Agreement, Allianz Life and Allianz New York shall, at the
Closing, sell, transfer and assign to Buyer, and Buyer shall purchase, acquire
and assume from Allianz Life and Allianz New York, all of Allianz Life’s and
Allianz New York’s right, title and interest, in and to the Purchased Assets,
excluding the Excluded Assets, free and clear of any Lien, except for the
Permitted Liens. The Purchased Assets consist of:
     a. The rights of Allianz Life under the North America Insurance Contracts
as of the Effective Date, including without limitation premiums and other
amounts payable by insureds and cedents with respect to such contracts (all as
more fully provided in, and in accordance with the terms and conditions of, the
Reinsurance Agreement — North America);

 



--------------------------------------------------------------------------------



 



     b. The rights of Allianz New York under the New York Insurance Contracts as
of the Effective Date, including without limitation premiums and other amounts
payable by insureds and cedents with respect to such contracts (all as more
fully provided in, and in accordance with the terms and conditions of, the
Reinsurance Agreement — New York);
     c. The rights of Allianz Life under the LifeTrac Contracts as of the
Effective Date, including without limitation amounts payable by insureds and
cedents with respect to such contracts (all as more fully provided in, and in
accordance with the terms and conditions of, the Servicing Agreement);
     d. All right, title and interest, including any Intellectual Property
Rights, in those assets of Allianz Life and Allianz New York identified on
Exhibit B (the “Intellectual Property Assets”);
     e. Only to the extent the following relate to the Assumed Liabilities, all
of Allianz Life’s and Allianz New York’s rights, claims, credits, causes of
action and rights of set off against third parties relating exclusively to the
Acquired Business, whether liquidated or unliquidated, fixed or contingent;
     f. The original or copies of all the books and records used in or
pertaining to the Acquired Business or the Assumed Liabilities, including,
without limitation, the Insurance Contracts and New York Insurance Contracts
(including related correspondence and both physicial copies and imaged files
thereof, policy form files and all files relating to the filing and approval of
policy forms, applications and riders with insurance regulatory authorities) and
to the extent used in or pertaining to the Acquired Business or the Assumed
Liabilities, the customer lists, claim records, sales records, underwriting
records, client statements, billing statements, actuarial records, financial
records, compliance records, experience studies, spreadsheets and supporting
algorithms, data (including, without limitation, all insured data, all data
extracted from any system used by the Division and the New York Division in the
conduct of the Acquired Business and all other proprietary data), datasets,
databases and medical research whether or not stored in hard copy or electronic
form or on magnetic or optical media (the “Transferred Books and Records”). (The
parties acknowledge that, notwithstanding anything in this Agreement to the
contrary, to the extent Allianz Life or Allianz New York retains originals or
copies of any Transferred Books and Records not used exclusively in or
pertaining exclusively to the Acquired Business or the Assumed Liabilities, such
originals or copies shall remain the property of Allianz Life or Allianz New
York, notwithstanding that originals or other copies of the same are acquired by
Buyer pursuant to this Agreement and are the property of Buyer.);
     g. The rights of Allianz Life and Allianz New York under the contracts,
leases, licenses, agreements, arrangements, commitments, instruments and
understandings indentified in Exhibit C hereto (the “Other Assumed Contracts”);
     h. The equipment and information technology assets identified in Exhibit D
hereto;
     i. The non-competition agreement as provided in Section 6.06;
     j. The goodwill associated with the Acquired Business; and

2



--------------------------------------------------------------------------------



 



     k. Allianz FSA assets to the extent provided in Section 8.01(d).
     Section 1.02 Excluded Assets. Notwithstanding the terms of Section 1.01,
(a) the cash and cash equivalents of Allianz Life and Allianz New York (except
to the extent transferred to Buyer pursuant to Section 2.02 below) and (b) the
assets, property and rights identified in Exhibit E, shall be retained by
Allianz Life or Allianz New York and shall not be sold, transferred or assigned
to Buyer in connection with the purchase of the Purchased Assets (the “Excluded
Assets”).
     Section 1.03 Assumption of Liabilities. Buyer shall assume, pay, perform in
accordance with their terms and otherwise satisfy, from and after the Closing
Date, the following obligations, liabilities and undertakings of Allianz Life
related to the Business and Allianz New York related to the New York Business
(the “Assumed Liabilities”):
     a. Obligations, liabilities and undertakings of Allianz Life under or with
respect to the North America Insurance Contracts as of the Effective Date other
than obligations, liabilities and undertakings arising out of or relating to a
breach that occurred prior to the Effective Date (all as more fully provided in,
and in accordance with the terms and conditions of, the Reinsurance Agreement —
North America);
     b. Obligations, liabilities and undertakings of Allianz New York under or
with respect to the New York Insurance Contracts as of the Effective Date other
than obligations, liabilities and undertakings arising out of or relating to a
breach that occurred prior to the Effective Date (all as more fully provided in,
and in accordance with the terms and conditions of, the Reinsurance Agreement —
New York);
     c. Obligations, liabilities and undertakings of Allianz Life under or with
respect to the Life Trac Contracts as of the Effective Date other than
obligations, liabilities and undertakings arising out of or relating to a breach
that occurred prior to the Effective Date (all as more fully provided in, and in
accordance with the terms and conditions of, the Servicing Agreement);
     d. Allianz FSA obligations and liabilities to the extent provided in
Section 8.01(d);
     e. Obligations, liabilities and undertakings assumed by Buyer in respect of
Hired Employees pursuant to the terms of Section 8.01 hereof;
     f. Obligations, liabilities and undertakings of Allianz Life and Allianz
New York for or with respect to Producer Compensation (all as more fully
provided in, and in accordance with the terms and conditions of, the Servicing
Agreement); and
     g. Allianz Life’s and Allianz New York’s obligations, liabilities and
undertakings under the Other Assumed Contracts other than obligations,
liabilities and undertakings arising out of or relating to a breach that
occurred prior to the Effective Date.
     Section 1.04 Excluded Liabilities. Except as expressly set forth above in
Section 1.03 and in the Related Agreements, Allianz Life and Allianz New York,
as the case may be, shall retain, and Buyer shall not assume, and nothing
contained in this Agreement shall be construed

3



--------------------------------------------------------------------------------



 



as an assumption by Buyer of, any liabilities, obligations or undertakings of
Allianz Life or Allianz New York or any Employee Benefit Plan of any nature
whatsoever, whether accrued, absolute, fixed or contingent, known or unknown,
due or to become due, liquidated, unliquidated or otherwise. Allianz Life shall
be responsible for all of the liabilities, obligations and undertakings of
Allianz Life (including, but not limited to, all liabilities, obligations and
undertakings under all Employee Benefit Plans) not expressly assumed by Buyer
pursuant to Section 1.03 or in the Related Agreements, including without
limitation, those liabilities set forth on Schedule 1.04 and Schedule 3.13.
Allianz New York shall be responsible for all of the liabilities, obligations
and undertakings of Allianz New York (including, but not limited to, all
liabilities, obligations and undertakings under all Employee Benefit Plans) not
expressly assumed by Buyer pursuant to Section 1.03 or in the Related
Agreements, including without limitation, those liabilities set forth on
Schedule 1.04 and Schedule 4.08.
     Section 1.05 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Leonard, Street and
Deinard, Professional Association, 150 South Fifth Street, Suite 2300,
Minneapolis, Minnesota at 10:00 a.m. on the third business day after all
conditions to the parties’ obligations set forth in Article 9 have been
satisfied or waived by the party entitled to the benefit of such condition, or
at such other place and on such other date as are mutually agreeable to Buyer,
Allianz Life and Allianz New York.
     Section 1.06 General Closing Procedures. At the Closing:
     a. Allianz Life shall execute and deliver to Buyer the following:
          i. a bill of sale in a form substantially similar to that attached
hereto as Exhibit F (the “Bill of Sale”);
          ii. an assignment and assumption agreement in a form substantially
similar to that attached hereto as Exhibit G (the “Assignment and Assumption
Agreement”);
          iii. the Reinsurance Agreement — North America, duly executed by
Allianz Life;
          iv. the Servicing Agreement, duly executed by Allianz Life;
          v. a copy of the Articles of Incorporation of Allianz Life, certified
by the Secretary of State or other appropriate authority of the State of
Minnesota, and a certificate of good standing (or document of similar import)
from such authority evidencing the corporate existence of Allianz Life in the
State of Minnesota;
          vi. a copy of each of (A) the text of the resolution adopted by the
Board of Directors of Allianz Life authorizing the execution, delivery and
performance of this Agreement and the Related Agreements and the consummation of
all of the transactions contemplated by this Agreement and the Related
Agreements, and (B) the Bylaws of Allianz Life, together with a certificate
executed on behalf of Allianz Life by its corporate secretary, dated the Closing
Date, certifying to Buyer that such copies are true and complete copies of such
resolution and Bylaws, respectively, and that such resolution and Bylaws were
duly adopted and have not been amended or rescinded;

4



--------------------------------------------------------------------------------



 



          vii. a certificate of Allianz Life, dated the Closing Date, and signed
by an authorized officer of Allianz Life, certifying that the conditions set
forth in Section 9.01(a) have been satisfied;
          viii. the Required Consents; and
          ix. such other certificates, documents and instruments as Buyer
reasonably requests to effect the transactions contemplated hereby.
     b. Allianz New York shall execute and deliver to Buyer the following:
          i. a Bill of Sale;
          ii. an Assignment and Assumption Agreement;
          iii. the Reinsurance Agreement — New York, duly executed by Allianz
New York;
          iv. the Servicing Agreement, duly executed by Allianz New York;
          v. a copy of the Certificate of Incorporation of Allianz New York,
certified by the Secretary of State or other appropriate authority of the State
of New York, and a certificate of good standing (or document of similar import)
from such authority evidencing the corporate existence of Allianz New York in
the State of New York;
          vi. a copy of each of (A) the text of the resolution adopted by the
Board of Directors of Allianz New York authorizing the execution, delivery and
performance of this Agreement and the Related Agreements and the consummation of
all of the transactions contemplated by this Agreement and the Related
Agreements, and (B) the Bylaws of Allianz New York, together with a certificate
executed on behalf of Allianz New York by its corporate secretary, dated the
Closing Date, certifying to Buyer that such copies are true and complete copies
of such resolution and Bylaws, respectively, and that such resolution and Bylaws
were duly adopted and have not been amended or rescinded;
          vii. a certificate of Allianz New York, dated the Closing Date, and
signed by an authorized officer of Allianz New York, certifying that the
conditions set forth in Section 9.01(a) have been satisfied;
          viii. the Required Consents; and
          ix. such other certificates, documents and instruments as Buyer
reasonably requests to effect the transactions contemplated hereby.
     c. Buyer shall deliver to Allianz Life and Allianz New York:
          i. the Purchase Price;

5



--------------------------------------------------------------------------------



 



          ii. the Assignment and Assumption Agreement, duly executed by Buyer;
          iii. the Reinsurance Agreements, duly executed by Buyer;
          iv. the Servicing Agreement, duly executed by Buyer;
          v. a copy of the Certificate of Incorporation of Buyer, certified by
the Secretary of State of the State of Indiana, and a certificate of good
standing from such authority evidencing the corporate existence of Buyer in the
State of Indiana;
          vi. a copy of each of (A) the resolution adopted by the Board of
Directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the Related Agreements and the consummation of all of the
transactions contemplated by this Agreement and the Related Agreements, and
(B) the Bylaws of Buyer, together with a certificate executed on behalf of Buyer
by its corporate secretary, dated the Closing Date, certifying to Allianz Life
and Allianz New York that such copies are true and complete copies of such
resolution and Bylaws, respectively, and that such resolutions and Bylaws were
duly adopted and have not been amended or rescinded;
          vii. a certificate of Buyer, dated the Closing Date and signed by an
authorized officer of Buyer, certifying that the conditions set forth in
Section 9.02(a) have been satisfied; and
          viii. such other certificates, documents and instruments as Allianz
Life or Allianz New York reasonably requests to effect the transactions
contemplated hereby.
     Section 1.07 Closing Statement; Post-Closing Adjustment.
     a. Not later than five days prior to the Closing Date, Allianz Life and
Allianz New York shall deliver to Buyer a pro forma statement (the “Closing
Statement”) reflecting an amount determined in accordance with the methodology
set forth on Exhibit 1.07 hereto.
     b. As soon as practicable, but in any event within ninety (90) days
following the Closing Date, Buyer shall deliver to Allianz Life and Allianz New
York a pro forma statement (“Post-Closing Statement”) recalculating each item
(as appropriate) on Exhibit 1.07. Allianz Life and Allianz New York shall
provide such access to information and assistance to Buyer as Buyer may
reasonably request in preparing the Post-Closing Statement.
     c. Allianz Life and Allianz New York shall notify Buyer in writing of any
objections to the Post-Closing Statement within twenty (20) business days after
receipt thereof (the “Objection Notice”), stating in reasonable detail the basis
for any such objections. If Buyer does not receive the Objection Notice within
such period, the Post-Closing Statement shall be deemed accepted and binding on
the parties. If Allianz Life and Allianz New York provide the Objection Notice
as set forth herein, and the parties cannot resolve the objections within twenty
(20) business days after Buyer receives the Objection Notice, the parties shall
engage Deloitte & Touche LLP (the “Independent Firm”) to review the basis upon
which Buyer prepared the Post-Closing Statement. If the Independent Firm
declines such engagement, Allianz Life, Allianz New York and the Buyer shall
engage another one of the “big four”

6



--------------------------------------------------------------------------------



 



accounting firms (after eliminating any such firm which is conflicted or
otherwise unable to participate). The conclusion of the Independent Firm shall
be final and binding on the parties. Buyer and Allianz Life shall bear equally
the fee charged by the Independent Firm in connection with resolution of the
disputed items.
     d. Within five (5) business days following Allianz Life’s and Allianz New
York’s approval of the Post-Closing Statement, or a final determination if
matters are submitted to the Independent Firm, Allianz Life and Allianz New York
shall pay to Buyer the amount, if any, by which the Closing Payment calculated
using the Post-Closing Statement is greater than the Closing Payment calculated
using the Closing Statement, or Buyer shall pay to Allianz Life and Allianz New
York the amount, if any, by which the Closing Payment calculated using the
Post-Closing Statement is less than the Closing Payment calculated using the
Closing Statement. The amount payable pursuant to this Paragraph (d) shall be
accompanied by interest on such amount, for the period from the Closing Date
until the date of payment of such amount, at the prime rate, as published in the
Money Rates Section of the Wall Street Journal as of the Closing Date.
ARTICLE 2
PURCHASE PRICE AND PAYMENT
     Section 2.01 Amount. The total purchase price for the Purchased Assets
shall be $140,000,000 (the “Purchase Price”).
     Section 2.02 Manner of Payment. On the Closing Date, Allianz Life and/or
Allianz New York shall pay to Buyer, by wire transfer of immediately available
funds to one or more accounts specified by Buyer, an amount equal to (i) the net
amount as set forth on the Closing Statement (the “Closing Payment”) less
(ii) the Purchase Price; or, in the event that (i) the Closing Payment less
(ii) the Purchase Price; or, in the event that (x) the Closing Payment less
(y) the Purchase Price is a negative number on the Closing Date, Buyer shall pay
to Allianz Life, by wire transfer of immediately available funds to one or more
accounts specified by Allianz Life in writing at least three (3) days before the
Closing Date, the absolute value of such amount. The amount payable pursuant to
this Section 2.02 is subject to subsequent adjustment pursuant to
Paragraph 1.07(d).
     Section 2.03 Allocation of Purchase Price. Allianz Life, Allianz New York
and Buyer agree that, as soon as reasonably practicable between the date of
execution of this Agreement and the Closing and prior to the filing of any
income Tax Return that includes information related to the transactions
contemplated by this Agreement, the Purchase Price shall be allocated among the
Purchased Assets in accordance with an allocation schedule (the “Purchase Price
Allocation Schedule”) mutually acceptable to Buyer, Allianz Life, and Allianz
New York, which will be attached hereto as Exhibit 2.03.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF ALLIANZ LIFE
     Allianz Life (together with Allianz New York as to Sections 3.06, 3.07,
3.09, 3.10, 3.12, 3.17 and 3.20) hereby makes the following representations and
warranties to Buyer as of the date

7



--------------------------------------------------------------------------------



 



hereof and the Closing Date, except as otherwise set forth in the schedules
attached hereto (the “Disclosure Schedules”). Each of the Disclosure Schedules
only qualifies the corresponding numbered representation or warranty in this
Article 3.
     Section 3.01 Incorporation; Corporate Power. Allianz Life is a Minnesota
corporation, duly incorporated, validly existing and in good standing under the
laws of Minnesota and has the requisite corporate power and authority to execute
and deliver this Agreement and the Related Agreements and to perform its
obligations hereunder and thereunder. Allianz Life is also duly qualified to do
business as a foreign corporation in all states other than New York, and is in
good standing in each of those states, except where the failure to be in good
standing would not have a Material Adverse Effect. Allianz Life has the
corporate power and authority and all authorizations, licenses, permits and
certifications necessary to own and operate the properties of the Division and
to carry on the Business as now conducted. The copies of Allianz Life’s Articles
of Incorporation and Bylaws that have been furnished by Allianz Life to Buyer
prior to the date hereof reflect all amendments made thereto and are correct and
complete as of the date hereof. Allianz Life or its Fronting Company is either
licensed to transact insurance or accredited to assume reinsurance and is in
good standing in every jurisdiction in which the nature of the Business or its
ownership of the Division’s property requires it to be so qualified. A list of
the jurisdictions in which Allianz Life or its Fronting Company is so qualified,
licensed or accredited, as the case may be, is set forth in Schedule 3.01.
     Section 3.02 Execution, Delivery; Valid and Binding Agreement. The
execution, delivery and performance of this Agreement and the Related Agreements
by Allianz Life and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite corporate action,
and no other corporate proceedings on Allianz Life’s part are necessary to
authorize the execution, delivery and performance of this Agreement and the
Related Agreements. This Agreement has been duly executed and delivered by
Allianz Life and constitutes a valid and binding obligation of Allianz Life,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by application of equitable
principles. When the Related Agreements are duly executed and delivered by
Allianz Life, the Related Agreements will constitute valid and binding
obligations of Allianz Life enforceable against Allianz Life in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by application of equitable principles.
     Section 3.03 Approval of the Transaction. Allianz Life’s Board of Directors
has, by a resolution duly adopted at a meeting or by written consent of the
same, approved this Agreement and the Related Agreements and the transactions
contemplated hereby and thereby. The resolution described in this Section 3.03
has not been amended or otherwise modified in any respect since the date of
adoption thereof, and such resolution remains in full force and effect. No other
corporate actions or proceedings on the part of Allianz Life or any of its
Affiliates are necessary to authorize the execution, delivery and performance of
this Agreement and the Related Agreements and the transactions contemplated
hereby and thereby (other than such internal approvals as have already been
obtained).

8



--------------------------------------------------------------------------------



 



     Section 3.04 No Breach. Except as set forth on Schedule 3.04, the
execution, delivery and performance of this Agreement and the Related Agreements
by Allianz Life and the consummation by Allianz Life of the transactions
contemplated hereby or thereby do not and will not (with or without notice or
lapse of time) conflict with or result in any breach of any of the provisions
of, constitute a default under, result in a violation of, or result in the
creation of a right of termination or acceleration or any Lien upon any
Purchased Assets under, (i) the Articles of Incorporation and Bylaws of Allianz
Life, (ii) any material indenture, mortgage, lease, or loan agreement to which
Allianz Life is a party or by which Allianz Life, the Purchased Assets, the
Business or the Division is or are bound, (iii) any Law of any Governmental
Entity to which Allianz Life, the Purchased Assets, the Business or the Division
is or are subject, or (iv) any Permit.
     Section 3.05 Governmental Authorities. Except as set forth on
Schedule 3.05, Allianz Life is not required to submit any notice to, or receive
any approval, consent, license, permit, waiver, registration or other
authorization from, any Governmental Entity (“Governmental Consents”) in
connection with the execution or delivery of this Agreement or the Related
Agreements or the consummation of the transactions contemplated hereby or
thereby.
     Section 3.06 Financial Statements. Attached as Schedule 3.06 are complete
and correct copies of (i) the pro forma unaudited SAP derived statements of
income of the Division and the New York Division for the twelve months ended
December 31, 2005 and 2004, respectively, (ii) the unaudited pro forma SAP
derived statement of income of the Division of the Division and the New York
Division for the six months ended June 30, 2006 (the foregoing income statements
being referred to collectively as the “Financial Statements”). The Financial
Statements (i) are in accordance with SAP, (ii) reflect consistent application
of accounting principals throughout the periods involved, (iii) are derived from
the audited financial statements of Allianz Life as at, and for the years ended,
December 31, 2005 and 2004, and the unaudited financial statements of Allianz
Life as at and for the six months ended June 30, 2006, as applicable (which
Allianz Life financial statements have been prepared in accordance with SAP),
and (iv) present in all material respects fairly the financial condition and
results of operations of the Division and the New York Division for the periods
then ended in accordance with SAP; provided, however, that provisions were made
in arriving at the Financial Statements to allocate investment income and
expense, the Financial Statements lack footnotes and other presentation items,
and the Financial Statements referenced in clauses (ii) of the preceding
sentence and are subject to normal year-end audit adjustments.
     Section 3.07 Reserves. The North America Reserves and the New York Reserves
established or reflected in the Financial Statements:
     a. are computed in accordance with the terms and provisions of the
Insurance Contracts and generally accepted actuarial standards consistently
applied and are fairly stated in accordance with sound actuarial principles and
practices applicable to the Division and the New York Division under the laws
and applicable regulations of the states of Minnesota and New York and each of
the states in which the Insurance Contracts have been issued or delivered;
     b. are based on actuarial assumptions and methodologies that assume the
accuracy of the information provided to the Division by the primary insurer or
insured;

9



--------------------------------------------------------------------------------



 



     c. meet the requirements of Minnesota or New York insurance laws, as
applicable; and
     d. are calculated on the basis of reserving methodologies consistent with
those employed by the Division and the New York Division for the calculation of
reserves associated with the relevant Insurance Contracts for purposes of
Allianz Life’s and Allianz New York’s statutory annual statement for the year
ended December 31, 2005 and quarterly statements for the quarter ended March 31,
2006.
     Section 3.08 Absence of Certain Changes. Except as set forth on
Schedule 3.08 or as expressly permitted or required by this Agreement, since
June 30, 2006, the Division has conducted the Business in the ordinary course
consistent with past practices and there has not been:
     a. any event, occurrence or development of a state of circumstances or
facts known to Allianz Life, which as of the date hereof could reasonably be
expected to have a Material Adverse Effect;
     b. any Lien (other than Permitted Liens) placed on, or any sale or transfer
of any of the Purchased Assets, except for sales or transfers of products and
services made in the ordinary course of business consistent with past practice;
     c. any termination, receipt of notice of termination, or modification of
any North America Insurance Contracts, other than terminations and modifications
in the ordinary course of business consistent with past practice;
     d. any material change or any change outside the ordinary course of
business in the underwriting, pricing, claims, risk retention, actuarial,
valuation, marketing, reinsurance, administration, reserving, sales, or agency
practices or policies relating to the Business;
     e. any employment, deferred compensation, severance, retirement or other
similar agreement (or any amendment to or accelerated payment under any such
existing agreement) offered to or entered into with any Division employee, any
grant of any severance or termination pay or “stay-put” bonus to any Division
employee, or any change in compensation or other benefits payable to any
Division employee other than merit or tenure increases granted in the ordinary
course of business;
     f. any material change in any actuarial or accounting principles,
practices, methods or policies (including without limitation any reserving
method, assumption, practice or policy) by Allianz Life with respect to
Business; or
     g. any payment, discharge, settlement or satisfaction of any claim,
liabilities or obligations arising on or after the Effective Date and relating
to the Business in excess of $250,000, other than in the ordinary course of
business consistent with past practices.
     Section 3.09 Title. Except as set forth on the Schedule 3.09, Allianz Life
and Allianz New York have good and marketable title to all of the Purchased
Assets, free and clear of all

10



--------------------------------------------------------------------------------



 



Liens other than Permitted Liens. At the Closing, Buyer will acquire good and
marketable title to all the Purchased Assets, free and clear of all Liens,
except for Permitted Liens.
     Section 3.10 Tax Matters. The Allianz Entities have no liability or
obligation for or in respect of Taxes that would be imposed on or affect Buyer,
or that would constitute or give rise to a Lien on the Purchased Assets, and no
Tax imposed on any of the Allianz Entities for any period would be imposed on or
affect the Buyer or would constitute or give rise to a Lien on the Purchased
Assets.
     Section 3.11 Insurance Contracts and LifeTrac Contracts. Set forth in
Exhibits A-1, A-2, A-3, A-4, A-5, and A-6 is a true, complete and correct list
of the North America Insurance Contracts as of the date of this Agreement, and,
as such, constitute the entirety of the insurance policies issued by Allianz
Life, reinsurance contracts or fronting contracts to which Allianz Life is a
party or by which it is bound as of the date of this Agreement related to the
Business. The form of each policy, rider, and amendment used in connection with
the North America Insurance Contracts has been properly approved or deemed
approved by appropriate insurance regulatory authorities to the extent required
by applicable state Law, and any of these items issued to the owners or holders
of such North America Insurance Contracts have been validly issued on approved
forms in compliance, in all material respects, with applicable state insurance
laws and regulations, and the Division will provide Buyer with true, correct and
complete specimen copies of all forms representing the North America Insurance
Contracts. The rates and rating plans used to calculate premiums for the North
America Insurance Contracts (a) have been established in accordance with usual
and customary actuarial principles and practices; (b) have been approved, where
required, by insurance regulatory authorities in each state in which the North
America Insurance Contracts have been issued and are not in excess of premiums
calculated using such approved rates and rating plans; and (c) are not based on
the race of the proposed insureds under the North America Insurance Contracts.
Set forth in Exhibit A-7 is a true, complete and correct list of the LifeTrac
Contracts as of the date of this Agreement, and, as such, it constitutes the
entirety of the contracts to which Allianz Life is a party or by which it is
bound as of the date of this Agreement related to the LifeTrac Network. There
are no unwritten amendments to or waivers of any of the North America Insurance
Contracts or LifeTrac Contracts or Other Assumed Contracts.
     a. Other than those identified as a terminated agreement or policy on the
Exhibits, each such North America Insurance and LifeTrac Contract is in full
force and effect and is valid and legally binding and there are no unresolved
disputes involving or with respect to any North America Insurance or LifeTrac
Contract. To the Knowledge of Allianz Life, no party to a North America
Insurance Contract or LifeTrac Contract has advised Allianz Life that it intends
either to terminate a North America Insurance or LifeTrac Contract or to refuse
to renew a North America Insurance Contract or LifeTrac Contract upon the
expiration of the term thereof. To the Knowledge of Allianz Life, no individual
North America Insurance or LifeTrac Contract will upon completion or performance
thereof cause a Material Adverse Effect.
     b. Except as set forth in Schedule 3.11:
          i. Allianz Life is, and at all times, has been, in compliance with all
applicable terms and requirements of each North American Insurance and LifeTrac

11



--------------------------------------------------------------------------------



 



Contract to which it is a party, except to the extent any such noncompliance
would not have individually or in the aggregate a Material Adverse Effect;
          ii. each other person that has or had any obligation or liability
under any North America Insurance or LifeTrac Contract is, and at all times has
been, in full compliance with all applicable terms and requirements under such
North America Insurance or LifeTrac Contract, except to the extent any such
noncompliance would not have individually or in the aggregate a Material Adverse
Effect;
          iii. no event or occurrence or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with or result in a
breach of, or give Allianz Life or any other person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any North
America Insurance Contract or LifeTrac Contract, except to the extent any such
action would not have individually or in the aggregate a Material Adverse
Effect;
          iv. no event has occurred or circumstance exists under or by virtue of
any North America Insurance Contract or LifeTrac Contract that (with or without
notice or lapse of time) would cause the creation of any material Lien affecting
any of the Purchased Assets; and
          v. Allianz Life has not given to or received from any other person, at
any time since January 1, 2006, any notice or other communication (whether oral
or written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any North American Insurance or LifeTrac Contract,
except to the extent that any such violation, breach or default would not have
individually or in the aggregate a Material Adverse Effect.
     c. Allianz Life has not released any material rights under any of the North
American Insurance or LifeTrac Contracts. Allianz Life is not subject to any
legal obligations to renegotiate, nor to the Knowledge of Allianz Life, is there
any claim for a legal right to renegotiate, any of the North American Insurance
or LifeTrac Contracts. Allianz Life is not subject to liability, or claim
therefor, for or with respect to any price adjustment under any of the North
American Insurance or LifeTrac Contracts with any Governmental Authority.
     Section 3.12 Intellectual Property Rights.
     a. Allianz Life and Allianz New York own all right, title and interest in
the tangible embodiments of the Transferred Books and Records and have the
rights to use the Transferred Books and Records in the Business and the New York
Business in the same manner as they are currently being used. Allianz Life and
Allianz New York own all right, title and interest, including Intellectual
Property Rights, in the Intellectual Property Assets or the rights to use the
Intellectual Property Assets in the conduct of the Business and the New York
Business in the same manner as they are currently being used.
     b. No claims or threats of claims have been asserted by any third party
against Allianz Life or Allianz New York related to the Intellectual Property
Assets or challenging or

12



--------------------------------------------------------------------------------



 



questioning the validity of Allianz Life’s or Allianz New York’s Intellectual
Property Rights (or any trademark or trade dress rights) in the Intellectual
Property Assets. No claims or threats of claims have been asserted by any third
party against Allianz Life or Allianz New York challenging or questioning the
use by Allianz Life or Allianz New York of any Intellectual Property Rights (or
any trademark or trade dress rights) in the Transferred Books and Records.
     c. The use of the Intellectual Property Assets and the Transferred Books
and Records as used in the Business does not infringe or misappropriate any
Intellectual Property Rights (or any trademark or trade dress rights) of any
third party in any respect.
     d. To the Knowledge of Allianz Life or Allianz New York, no third party is
currently infringing the Intellectual Property Rights in the Intellectual
Property Assets.
     Section 3.13 Litigation. Except as set forth on Schedule 3.13, there are no
actions, suits, regulatory or administrative proceedings, orders or
investigations pending or, to the Knowledge of Allianz Life, threatened against
Allianz Life or any of its respective directors, officers or employees or
against or involving the assets, properties or business of Allianz Life relating
to the Business, the Division or the Purchased Assets or the Assumed
Liabilities, or with respect to the employment and/or termination of any
individual currently or formerly employed by Allianz Life in connection with the
Business, at law or in equity, or before or by any Governmental Entity, and any
judgment, decree, injunction or order by any Governmental Entity or arbitrator
outstanding against any of such persons or otherwise affecting the Business.
     Section 3.14 Employees; Employee Benefit Plans.
     a. Except as set forth on Schedule 3.14, to the Knowledge of Allianz Life:
(i) no employee of Allianz Life is subject to any secrecy or noncompetition
agreement or any other agreement or restriction of any kind that would impede in
any material way the ability of such employee to carry out fully all activities
of such employee in furtherance of the Business; and (ii) no employee or former
employee of any Allianz Entity has any claim with respect to any Intellectual
Property Rights in the Purchased Assets.
     b. Schedule 3.14 lists each employee of Allianz Life in the Division and
such employee’s respective position, title, leave status, service years, and
remuneration (including any scheduled salary or remuneration increases, other
than increases given to rank-and-file employees in the ordinary course of
business).
     c. Set forth on Schedule 3.14 is a complete and correct list of all
Employee Benefit Plans in which Offered Employees participate. Allianz Life has
delivered or made available to Buyer all documents that set forth the terms of
each Employee Benefit Plan and all other information, documents or reports which
describe the terms of or obligations under any such plan.
          i. Except as set forth on the Disclosure Schedules or as expressly
provided for under subsection (c)(iv) below or Section 8.01(d), the Allianz
Entities and their ERISA Affiliates have no liability or obligation for or in
respect of any Employee Benefit Plan that would be imposed on or affect Buyer or
that would constitute or give rise to a Lien on the Purchased Assets, including,
without limitation, any liability or obligation to

13



--------------------------------------------------------------------------------



 



provide retiree medical, disability or life insurance on any type of permanent
basis in any manner such that Buyer (or any of its ERISA Affiliates) would
become liable or responsible. to any extent, to provide such payments.
          ii. Since the effective date of ERISA, no material liability under
Title IV of ERISA has been incurred or is reasonably expected to be incurred as
of the Closing Date by Allianz Life or any of its ERISA Affiliates with respect
to the Business (other than liability for premiums due to the PBGC) unless such
liability has been, or prior to the Closing Date will be satisfied in full. The
PBGC has not instituted proceedings to terminate any Employee Benefit Plan that
is subject to Title IV of ERISA. None of the Employee Benefit Plans has incurred
an “accumulated funding deficiency” (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived. Neither Allianz Life nor any of
its ERISA Affiliates has engaged in, or is a successor or affiliate of an entity
that has engaged in, a transaction which is described in section 4069 or section
4212(c) of ERISA.
          iii. During the six-year period immediately preceding the Closing
Date, neither Allianz Life nor any of its ERISA Affiliates have participated in
or contributed to, or had any obligation to contribute to, any “multiemployer
plan” (as defined in ERISA Section 337). Allianz Life has not made or incurred,
and the transactions contemplated by this Agreement will not result in Allianz
Life making or incurring, a “complete withdrawal” or a “partial withdrawal,” as
such terms are respectively defined in sections 4203 and 4205 of ERISA that
would result in the incurrence of any liability by Allianz Life, and Allianz
Life has no unsatisfied liability for any such complete or partial withdrawal by
any of its ERISA Affiliates.
          iv. With respect to any Employee Benefit Plan that is subject to COBRA
continuation requirements, or the similar continuation requirements of any other
applicable law, Allianz Life and its ERISA Affiliates have complied in all
material respects with all such legal requirements with respect to current and
former employees of the Division and the eligible dependents and qualified
beneficiaries of such current and former employees, and Buyer shall not assume
any such liability or responsibility as the result of the consummation of the
transactions contemplated by this Agreement except as otherwise required by Law.
Allianz Life and its ERISA Affiliates have not taken any action to and, in
connection with the Transaction, do not have any plan or intention to terminate
or otherwise cease to provide coverage under all Employee Benefit Plans which
are “group health plans” within the meaning of COBRA.
     d. Allianz Life is not a party to and has no obligation under any
collective bargaining agreement or other labor union contract or any side
agreement with any labor union or organization, nor any obligation to recognize
or deal with any union or organization. There are no overt activities or efforts
of any labor union or organization to organize any employees engaged in the
Business, nor any demands for recognition or collective bargaining, nor any
strikes, slowdowns, work stoppages, or overt threats thereof.
     Section 3.15 Compliance with Laws; Permits. Allianz Life has conducted its
business, including, without limitation, the underwriting, sale, issuance and
administration of the North

14



--------------------------------------------------------------------------------



 



America Insurance Contracts, in material compliance with all applicable Laws
relating to the Business and the operation use and ownership of the Purchased
Assets, except to the extent such noncompliance individually or in the aggregate
would not have a Material Adverse Effect. Allianz Life has not received notice
that it is in violation of, or has violated any applicable Law with respect to
the Business. Allianz Life has, in full force and effect, all Governmental
Consents from all Governmental Authorities (including, without limitation, state
agencies regulating insurance) necessary to conduct the Business in the manner
and the jurisdictions in which the Business is being conducted and to own and
operate the Purchased Assets (collectively, the “Permits”). Allianz Life has
conducted and is conducting the Business in compliance with all terms and
conditions of the Permits, except to the extent such noncompliance individually
or in the aggregate would not have a Material Adverse Effect. All such Permits
are in full force and effect, and to the Knowledge of Allianz Life, there is no
proceeding or investigation pending or threatened which could lead to the
revocation, amendment, failure to renew, limitation, modification, suspension or
restriction of any such Permit.
     Section 3.16 Brokerage. No third party shall be entitled to receive any
brokerage commissions, finder’s fees, fees for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Allianz
Life.
     Section 3.17 Sufficiency of Assets. The Purchased Assets, other than the
Excluded Assets, include all of the assets used in the Business and the New York
Business. Except as otherwise provided in this Agreement, Allianz Life and
Allianz New York, as applicable, owns or leases all buildings, equipment, and
other tangible assets necessary for the conduct of the Acquired Business as
presently conducted or otherwise used by Allianz Life and Allianz New York in
the last six months. The tangible Purchased Assets are free from defects (patent
and latent), have been maintained in accordance with normal industry practice,
and are in good operating condition and repair (subject to normal wear and
tear).
     Section 3.18 Insurance Agreements; Regulatory Matters.
     a. All underwriting agreements, agency agreements and commission sharing
agreements entered into with insurance agents, brokers and producers in
connection with the solicitation and sale of the North America Insurance
Contracts and LifeTrac Contracts or entered into by Allianz Life as now in force
are, to the extent required under applicable Law, in a form acceptable to
applicable regulatory authorities.
     b. Allianz Life has filed all reports, statements, documents,
registrations, filings or submissions required to be filed by such entity with
all applicable federal, state and local regulatory authorities, and such filings
and submissions complied with applicable Law in effect when filed, and no
deficiencies have been asserted by any such regulatory authority with respect to
such reports, statements, documents, registrations, filings or submissions that
have not been satisfied, except to the extent such failure to file or
deficiencies would not have individually or in the aggregate a Material Adverse
Effect. Such reports, statements, documents, registrations, filings or
submissions were in compliance with applicable Law when

15



--------------------------------------------------------------------------------



 



filed, except to the extent any such noncompliance would not have individually
or in the aggregate a Material Adverse Effect. Since January 1, 2005, no fine or
penalty has been imposed on Allianz Life by any federal, state or local
regulatory authority.
     c. Each appointed agent and broker was, at the time of appointment with
Allianz Life or any other insurance company for which Allianz Life acts as an
underwriter, properly licensed by appropriate regulatory authorities to
represent the relevant insurance company.
     Section 3.19 Receivables. All of the receivables of the Acquired Business
(including accounts receivable, loans receivable and advances) which are
reflected on the Financial Statements, and all such receivables which will have
arisen since the date of the Financial Statements, are valid and genuine and
have arisen solely from bona fide transactions in the ordinary course of
business consistent with past practices. The receivables reflected on the
Financial Statements do not include any receivables which should be written off
as an uncollectible receivable. To the Knowledge of Allianz Life, none of such
receivables is subject to valid defenses, set-offs or counterclaims. The
reserves reflected in the Financial Statements reasonably reflect anticipated
write-offs. Schedule 3.19 accurately lists as to Allianz Life, all receivables
of Allianz Life, the amount owing and the aging of such receivable, and the name
of the party from whom such receivable is owing. This list of receivables will
be updated and made current through the Closing Date and such updated list shall
be delivered to the Buyer at least three (3) days prior to the Closing. Allianz
Life has made available to the Buyer complete and correct copies of all
instruments, documents and agreements evidencing such receivables.
     Section 3.20 Disclosure.
     a. Except as set forth herein (including the Disclosure Schedules and
Exhibits), Allianz Life and Allianz New York are not making, nor shall be deemed
to have made, any representations or warranties regarding the Business or any
other matters. Without limiting the generality of the foregoing, and
notwithstanding any other express representations and warranties made in this
Agreement, Allianz Life and Allianz New York makes no representation or warranty
to Buyer with respect to any projections, estimates or budgets delivered to or
made available to Buyer of future revenues, expenses or expenditures, future
results of operations, or any other future matters.
     b. No representation or warranty or other statement made by Allianz Life or
Allianz New York in this Agreement, the Disclosure Schedule, any supplement to
the Disclosure Schedule, the certificates delivered pursuant to the contemplated
transactions contains any untrue statement or omits to state a material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.
     c. Allianz Life and Allianz New York do not have Knowledge of any fact that
has specific application to Allianz Life or Allianz New York (other than general
economic or industry conditions) and that may result in a Material Adverse
Effect that has not been set forth in this Agreement or the Disclosure
Schedules.

16



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF ALLIANZ NEW YORK
     Allianz New York hereby makes the following representations and warranties
to Buyer as of the date hereof and the Closing Date, except as otherwise set
forth in the Disclosure Schedules. Each of the Disclosure Schedules only
qualifies the corresponding numbered representation or warranty in this
Article 4.
     Section 4.01 Incorporation; Corporate Power. Allianz New York is a New York
corporation, duly incorporated, validly existing and in good standing under the
laws of New York and has the requisite corporate power and authority to execute
and deliver this Agreement and the Related Agreements to which it is a party and
to perform its obligations hereunder and thereunder. Allianz New York has the
corporate power and authority and all authorizations, licenses, permits and
certifications necessary to own and operate the properties of the New York
Division and to carry on the New York Business as now conducted. The copies of
Allianz New York’s Certificate of Incorporation and Bylaws that have been
furnished by Allianz New York to Buyer prior to the date hereof reflect all
amendments made thereto and are correct and complete as of the date hereof.
Allianz New York is either licensed to transact insurance or accredited to
assume reinsurance and is in good standing in New York.
     Section 4.02 Execution, Delivery; Valid and Binding Agreement. The
execution, delivery and performance of this Agreement and the Related Agreements
by Allianz New York and the consummation of the transactions contemplated hereby
and thereby have been duly and validly authorized by all requisite corporate
action, and no other corporate proceedings on Allianz New York’s part are
necessary to authorize the execution, delivery and performance of this Agreement
and the Related Agreements. This Agreement has been duly executed and delivered
by Allianz New York and constitutes a valid and binding obligation of Allianz
Life, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by application of
equitable principles. When the Related Agreements are duly executed and
delivered by Allianz New York, the Related Agreements will constitute valid and
binding obligations of Allianz New York enforceable against Allianz New York in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by application of equitable principles.
     Section 4.03 Approval of the Transaction. Allianz New York’s Board of
Directors has, by a resolution duly adopted at a meeting or by written consent
of the same, approved this Agreement and the Related Agreements and the
transactions contemplated hereby and thereby. The resolution described in this
Section 4.03 has not been amended or otherwise modified in any respect since the
date of adoption thereof, and such resolution remains in full force and effect.
No other corporate actions or proceedings on the part of Allianz New York or any
of its Affiliates are necessary to authorize the execution, delivery and
performance of this Agreement and the Related Agreements and the transactions
contemplated hereby and thereby (other than such internal approvals as have
already been obtained).

17



--------------------------------------------------------------------------------



 



     Section 4.04 No Breach. Except as set forth on Schedule 4.04, the
execution, delivery and performance of this Agreement and the Related Agreements
by Allianz New York and the consummation by Allianz New York of the transactions
contemplated hereby or thereby do not and will not (with or without notice or
lapse of time) conflict with or result in any breach of any of the provisions
of, constitute a default under, result in a violation of, or result in the
creation of a right of termination or acceleration or any Lien upon any
Purchased Assets under, (i) the Certificate of Incorporation and Bylaws of
Allianz New York, (ii) any material indenture, mortgage, lease, or loan
agreement to which Allianz New York is a party or by which Allianz New York, the
Purchased Assets, the New York Business or the New York Division is or are
bound, (iii) any Law of any Governmental Entity to which Allianz New York, the
Purchased Assets, the New York Business or the New York Division is or are
subject, or (iv) any Permit.
     Section 4.05 Governmental Authorities. Except as set forth on
Schedule 4.05, Allianz New York is not required to submit any Governmental
Consents in connection with the execution or delivery of this Agreement or the
Related Agreements or the consummation of the transactions contemplated hereby
or thereby.
     Section 4.06 Absence of Certain Changes. Except as set forth on
Schedule 4.06 or as expressly permitted or required by this Agreement, since
June 30, 2006, the New York Division has conducted the New York Business in the
ordinary course consistent with past practices and there has not been:
     a. any event, occurrence or development of a state of circumstances or
facts known to Allianz New York, which as of the date hereof could reasonably be
expected to have a Material Adverse Effect;
     b. any Lien (other than Permitted Liens) placed on, or any sale or transfer
of any of the Purchased Assets, except for sales or transfers of products and
services made in the ordinary course of business consistent with past practice;
     c. any termination, receipt or notice of termination, or modification of
any New York Insurance Contracts, other than terminations and modifications in
the ordinary course of business consistent with past practice;
     d. any material change or any change outside the ordinary course of
business in the underwriting, pricing, claims, risk retention, actuarial,
valuation, marketing, reinsurance, administration, reserving, sales, or agency
practices or policies relating to the New York Business;
     e. any employment, deferred compensation, severance, retirement or other
similar agreement (or any amendment or accelerated payment under any such
existing agreement) offered to or entered into with any New York Division
employee, any grant of any severance or termination pay or “stay-put” bonus to
any New York Division employee, or any change in compensation or other benefits
payable to any New York Division employee other than merit or tenure increases
granted in the ordinary course of business;

18



--------------------------------------------------------------------------------



 



     f. any material change in any actuarial or accounting principles,
practices, methods or policies (including without limitation any reserving
method, assumption, practice or policy) by Allianz New York with respect to the
New York Business; or
     g. any payment, discharge, settlement or satisfaction of any claim,
liabilities or obligations arising on or after the Effective Date and relating
to the New York Business in excess of $250,000, other than in the ordinary
course of business consistent with past practices.
     Section 4.07 Insurance Contracts. Set forth in Exhibit A-8 is a true,
complete and correct list of the New York Insurance Contracts as of the date of
this Agreement, and, as such, constitute the entirety of the insurance policies
issued by Allianz New York, reinsurance contracts to which Allianz New York is a
party or by which it is bound as of the date of this Agreement related to the
New York Business. There are no unwritten amendments to or waivers of any of the
New York Insurance Contracts. The form of each policy, rider, and amendment used
in connection with the New York Insurance Contracts has been properly approved
or deemed approved by appropriate insurance regulatory authorities to the extent
required by applicable state insurance Laws, and any of these items issued to
the owners or holders of such New York Insurance Contracts have been validly
issued on approved forms in compliance, in all material respects, with
applicable state insurance laws and regulations, and the New York Division will
provide Buyer with true, correct and complete specimen copies of all forms
representing the New York Insurance Contracts. The rates and rating plans used
to calculate premiums for the New York Insurance Contracts (a) have been
established in accordance with usual and customary actuarial principles and
practices; (b) have been approved, where required, by insurance regulatory
authorities in each state in which the New York Insurance Contracts have been
issued and are not in excess of premiums calculated using such approved rates
and rating plans; and (c) are not based on the race of the proposed insureds
under the New York Insurance Contracts.
     a. Other than those identified as a terminated agreement or policy on
Exhibit A-8, each such New York Insurance Contract is in full force and effect
and is valid and legally binding and there are no unresolved disputes involving
or with respect to any New York Insurance Contract. No party to a New York
Insurance Contract has advised Allianz New York that it intends either to
terminate a New York Insurance Contract or to refuse to renew a New York
Insurance Contract upon the expiration of the term thereof. To the Knowledge of
Allianz New York, no individual New York Insurance Contract will upon completion
or performance thereof cause a Material Adverse Effect.
     b. Except as set forth in Schedule 4.07:
          i. Allianz New York is, and at all times, has been, in compliance with
all applicable terms and requirements of each New York Insurance Contract to
which it is a party, except to the extent noncompliance would not have a
Material Adverse Effect;
          ii. each other person that has or had any obligation or liability
under any New York Insurance Contract is, and at all times has been, in full
compliance with all applicable terms and requirements under such New York
Insurance Contract, except to

19



--------------------------------------------------------------------------------



 



the extent any such noncompliance would not have individually or in the
aggregate a Material Adverse Effect;
          iii. no event or occurrence or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with or result in a
breach of, or give Allianz Life or any other person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any New
York Insurance Contract, except to the extent any such action would not have
individually or in the aggregate a Material Adverse Effect;
          iv. no event has occurred or circumstance exists under or by virtue of
any New York Insurance Contract that (with or without notice or lapse of time)
would cause the creation of any material Lien affecting any of the Purchased
Assets; and
          v. Allianz New York has not given to or received from any other
person, at any time since January 1, 2006, any notice or other communication
(whether oral or written) regarding any actual, alleged, possible or potential
violation or breach of, or default under, any New York Insurance Contract,
except to the extent that any such violation, breach or default would not have
individually or in the aggregate a Material Adverse Effect.
     c. Allianz New York has not released any material rights under any of the
New York Insurance Contracts. Allianz New York is not subject to any legal
obligations to renegotiate, nor to the Knowledge of Allianz New York, is there
any claim for a legal right to renegotiate, any of the New York Insurance
Contracts. Allianz New York is not subject to liability, or claim therefor, for
or with respect to any price adjustment under any of the New York Insurance
Contracts with any Governmental Authority.
     Section 4.08 Litigation. Except as set forth on Schedule 4.08, there are no
actions, suits, regulatory or administrative proceedings, orders or
investigations pending or, to the Knowledge of Allianz New York, threatened
against Allianz New York or any of its respective directors, officers or
employees or against or involving the assets, properties or business of Allianz
New York relating to the New York Business, the New York Division or the
Purchased Assets or the Assumed Liabilities, or with respect to the employment
and/or termination of any individual currently or formerly employed by Allianz
New York in connection with the New York Business, at law or in equity, or
before or by any Governmental Entity, and any judgment, decree, injunction or
order by any Governmental Entity or arbitrator outstanding against any of such
persons or otherwise affecting the New York Business.
     Section 4.09 Compliance with Laws; Permits. Allianz New York has conducted
its business, including, without limitation, the underwriting, sale, issuance
and administration of the New York Insurance Contracts, in material compliance
with all applicable Laws relating to the New York Business and the operation,
use and ownership of the Purchased Assets, except to the extent such
noncompliance individually or in the aggregate would not have a Material Adverse
Effect. Allianz New York has not received notice that it is in violation of, or
has violated any applicable Law with respect to the New York Business. Allianz
Life has, in full force and effect, all Governmental Consents from all
Governmental Authorities (including, without limitation,

20



--------------------------------------------------------------------------------



 



state agencies regulating insurance) necessary to conduct the New York Business
in the manner and the jurisdictions in which the New York Business is being
conducted and to own and operate the Purchased Assets (collectively, the “New
York Permits”). Allianz New York has conducted and is conducting the New York
Business in compliance with all terms and conditions of the New York Permits,
except to the extent such noncompliance individually or in the aggregate would
not have a Material Adverse Effect. All such Permits are in full force and
effect, and to the Knowledge of Allianz New York, there is no proceeding or
investigation pending or threatened which could lead to the revocation,
amendment, failure to renew, limitation, modification, suspension or restriction
of any such Permit.
     Section 4.10 Brokerage. No third party shall be entitled to receive any
brokerage commissions, finder’s fees, fees for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Allianz
New York.
     Section 4.11 Insurance Agreements; Regulatory Matters.
     a. All underwriting agreements, agency agreements and commission sharing
agreements entered into with insurance agents, brokers and producers in
connection with the solicitation and sale of the New York Insurance Contracts or
entered into by Allianz New York as now in force are, to the extent required
under applicable Law, in a form acceptable to applicable regulatory authorities.
     b. Allianz New York has filed all reports, statements, documents,
registrations, filings or submissions required to be filed by such entity with
all applicable federal, state and local regulatory authorities, and such filings
and submissions complied with applicable Law in effect when filed, and no
deficiencies have been asserted by any such regulatory authority with respect to
such reports, statements, documents, registrations, filings or submissions that
have not been satisfied, except to the extent any such failure to file or
deficiencies would not have individually or in the aggregate a Material Adverse
Effect. Such reports, statements, documents, registrations, filings or
submissions were in compliance with applicable Law when filed, except to the
extent any such failure to file or deficiencies would not have individually or
in the aggregate a Material Adverse Effect. Since January 1, 2005, no fine or
penalty has been imposed on Allianz New York by any federal, state or local
regulatory authority.
     c. Each appointed agent and broker was, at the time of appointment with
Allianz New York or any other insurance company for which Allianz New York acts
as an underwriter, properly licensed by appropriate regulatory authorities to
represent the relevant insurance company.
     Section 4.12 Receivables. All of the receivables of the New York Business
(including accounts receivable, loans receivable and advances) which are
reflected on the Financial Statements, and all such receivables which will have
arisen since the date of the Financial Statements, are valid and genuine and
have arisen solely from bona fide transactions in the ordinary course of
business consistent with past practices. The receivables reflected on the
Financial Statements do not include any receivables which should be written off
as an uncollectible receivable. To the Knowledge of Allianz New York, none of
such receivables is

21



--------------------------------------------------------------------------------



 



subject to valid defenses, set-offs or counterclaims. The reserves reflected in
the Financial Statements reasonably reflect anticipated write-offs.
Schedule 4.12 accurately lists as to Allianz New York, all receivables of
Allianz New York, the amount owing and the aging of such receivable, and the
name of the party from whom such receivable is owing. This list of receivables
will be updated and made current through the Closing Date and such updated list
shall be delivered to the Buyer at least three (3) days prior to the Closing.
Allianz New York has made available to the Buyer complete and correct copies of
all instruments, documents and agreements evidencing such receivables
     Section 4.13 Employees. Allianz New York has no employees in the New York
Business or the New York Division and is not a party to and has no obligation
under any collective bargaining agreement or other labor union contract.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to Allianz Life and Allianz New York
as of the date hereof and the Closing Date that:
     Section 5.01 Incorporation and Corporate Power. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Indiana, with the requisite corporate power and authority to enter into this
Agreement and Related Agreements and perform its obligations hereunder and
thereunder. Buyer is licensed or otherwise qualified to enter into the
Reinsurance Agreement — North America with Allianz Life such that Allianz Life
will be entitled to obtain full credit on its statements required to be filed
with applicable insurance regulators for the reinsurance ceded to Buyer
thereunder. Buyer is licensed or otherwise qualified to enter into the
Reinsurance Agreement — New York with Allianz New York such that Allianz New
York will be entitled to obtain full credit on its statements required to be
filed with applicable insurance regulators for the reinsurance ceded to Buyer
thereunder.
     Section 5.02 Execution, Delivery; Valid and Binding Agreement. The
execution, delivery and performance of this Agreement and the Related Agreements
by Buyer and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite corporate action,
and no other corporate proceedings on its part are necessary to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly executed and delivered by Buyer and constitutes the valid and binding
obligation of Buyer, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by application of
equitable principles. When the Related Agreements are duly executed and
delivered by Buyer, the Related Agreements will constitute valid and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by application of equitable principles.
     Section 5.03 No Breach. The execution, delivery and performance of this
Agreement and the Related Agreements by Buyer and the consummation by Buyer of
the transactions contemplated hereby and thereby do not and will not conflict
with or result in any breach of any of the provisions of, constitute a default
under, result in a violation of, or result in the creation of

22



--------------------------------------------------------------------------------



 



a right of termination or acceleration under; (i) the Articles of Incorporation
and Bylaws of Buyer; (ii) any material indenture, mortgage, lease, loan
agreement or other material agreement or instrument to which Buyer is a party or
by which Buyer is bound; or (iii) any Law of any Governmental Entity to which
Buyer is subject.
     Section 5.04 Governmental Authorities; Consents. Except as disclosed in
Exhibit 5.04 hereto: (i) Buyer is not required to submit any notice to, or
receive any Governmental Consents from, any Governmental Entity in connection
with the execution or delivery by it of this Agreement or the Related Agreements
or the consummation of the transactions contemplated hereby or thereby; and
(ii) no consent, approval, exemption or authorization of any other person, is
required to be obtained by Buyer in connection with Buyer’s execution, delivery
and performance of this Agreement or the Related Agreements or the consummation
of the transactions contemplated hereby and thereby, including without
limitation, in each case, any consent, approval, exemption or authorization
under any material indenture, mortgage, lease, loan agreement or other agreement
or instrument by which Buyer is bound or affected or any Law to which Buyer is
subject.
     Section 5.05 Brokerage. No third party shall be entitled to receive any
brokerage commissions, finder’s fees, fees for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Buyer.
     Section 5.06 Financial Resources. Buyer has, or will have on the Closing
Date, adequate financial resources to pay the Purchase Price in full at the
Closing and perform its obligations under the Related Agreements.
     Section 5.07 Understanding Regarding Disclaimer of Warranties. Buyer
understands and agrees that Allianz Life and Allianz New York have not made any
representation or warranty, whether express or implied, of any kind or
character, except as expressly set forth herein, including any representation or
warranty as to the accuracy or completeness of any projections of future
performance of the Acquired Business (including the underlying assumptions), and
Buyer hereby waives and relinquishes any right, claim, action or remedy based on
any of such projections or assumptions.
ARTICLE 6
COVENANTS OF ALLIANZ LIFE AND ALLIANZ NEW YORK
     Section 6.01 Conduct of the Business.
     a. Except as expressly provided in this Agreement, from the date hereof
until the Closing, Allianz Life and Allianz New York shall:
          i. (A) conduct the Business and the New York Business, as applicable,
only in the ordinary course consistent with past practices and (B) use
commercially reasonable efforts to (1) preserve intact the value of the Business
and the New York Business, as applicable, and the present business organization
relating to the Business and the New York Business, as applicable, (2) keep
available the services of the officers and key employees who are involved in the
operations of the Business and the New York

23



--------------------------------------------------------------------------------



 



Business, as applicable, and (3) preserve the goodwill of the agents, brokers,
customers, suppliers and other persons having business dealings with the Allianz
Entities in connection with the Business and the New York Business, as
applicable;
          ii. perform all of its obligations under agreements, contracts and
other instruments relating to or affecting the operations of the Business and
the New York Business, as applicable, including paying claims in the ordinary
course consistent with past practices, except to the extent such noncompliance
individually or in the aggregate would not have a Material Adverse Effect;
          iii. comply in all respects with all Laws applicable to the Business
and the New York Business, as applicable, except to the extent such
noncompliance individually or in the aggregate would not have a Material Adverse
Effect;
          iv. confer on a regular basis with representatives of Buyer (as
reasonably requested by Buyer) to report on operational matters and the general
status of ongoing operations of the Business and the New York Business, as
applicable; and
          v. maintain the books, accounts and records of the Business and the
New York Business in the usual, regular and ordinary manner.
     b. Without limiting the generality of Section 6.01(a), except as otherwise
expressly permitted or required by this Agreement, or consented to in writing by
Buyer, Allianz Life and Allianz New York shall not:
          i. except in the ordinary course of business consistent with past
practice, (A) modify, terminate or fail to use commercially reasonable efforts
to maintain in effect or renew any Insurance Contract or (B) enter into, modify,
terminate or assign any other material agreement, arrangement or understanding
with respect to the Business or the New York Business;
          ii. change any of its accounting principles, practices, methods or
policies with respect to the Business or New York Business, including, without
limitation, its reserving methods, practices and policies, except as may be
required as the result of a change in any applicable Law;
          iii. make or propose to make any change in the underwriting, pricing,
claims, risk retention, actuarial, valuation, marketing, reinsurance,
administration, or information technology and data privacy practices or policies
of the Acquired Business that Allianz Life or Allianz New York knows, or
reasonably should know, at the time it makes or proposes to make such change,
would have a Material Adverse Effect;
          iv. take any action with the Knowledge that such action will, or is
reasonably expected to, render any representation or warranty made by Allianz
Life or Allianz New York in this Agreement untrue at the Closing;
          v. pay, discharge, settle, satisfy or waive any claims, liabilities or
obligations arising on or after the Effective Date and relating to the Business
or the New York

24



--------------------------------------------------------------------------------



 



Business in excess of $250,000, other than in the ordinary course of business
consistent with past practices;
          vi. dispose of any of the Purchased Assets;
          vii. permit or allow any Purchased Assets to become subject to any
Liens (other than Permitted Liens); or
          viii. enter into or amend or accelerate payment under any employment,
termination, deferred compensation, severance, retention, retirement or other
similar agreement with any employee of the Division, or change the compensation
or other benefits payable to or with respect to any such employee other than
merit or tenure increases granted in the ordinary course of business and other
than payment of severance and retention bonuses to employees of the Division
upon Closing; and
          ix. authorize any of, or commit or agree to take any of, the foregoing
actions.
     Section 6.02 Access to Transferred Books and Records.
     a. Pre-Closing. Between the date hereof and the Closing Date, Allianz Life
and Allianz New York shall afford to Buyer and its authorized representatives
(“Buyer’s Representatives”) access at all reasonable times and upon reasonable
prior notice to the offices, properties, facilities, books, records, officers,
employees and other items of the Division and the New York Division relating to
the Acquired Business, and otherwise provide as promptly as practicable such
assistance, financial information and other materials and information relating
to the Acquired Business as is reasonably requested by Buyer in order to
facilitate the consummation of the transactions contemplated herein and the
transition of the Acquired Business to Buyer, and Allianz Life and Allianz New
York shall instruct their officers and their employees, agents and
representatives to cooperate with Buyer’s Representatives in connection
therewith.
     b. Post-Closing. For a period of seven (7) years following the Closing
Date, Allianz Life and Allianz New York shall allow Buyer upon reasonable prior
notice and during regular business hours, through Buyer’s employees and
representatives, the right, at Buyer’s expense, to examine, use and make copies
of any Transferred Books and Records not actually transferred to Buyer. Access
to such books and records shall be at Buyer’s expense and may not unreasonably
interfere with Allianz Life’s or Allianz New York’s business operations.
     Section 6.03 Conditions. Allianz Life and Allianz New York shall take all
commercially reasonable actions necessary or desirable to cause the conditions
set forth in Section 9.01 (including delivery of all certificates and other
documents required to be delivered by it at the Closing) to be satisfied and to
consummate the transactions contemplated herein as soon as reasonably
practicable after the satisfaction thereof.
     Section 6.04 Filings, Approvals and Consent. Allianz Life and Allianz New
York shall, as promptly as practicable after the execution of this Agreement,
make or cause to be made all filings, and use commercially reasonable efforts to
receive any Governmental Consents and the Required Consents; provided, however,
that, notwithstanding the foregoing, the actions of

25



--------------------------------------------------------------------------------



 



Allianz Life with respect to Governmental Consents pursuant to the HSR Act and
any antitrust Law applicable to Allianz Life shall be governed by Section 8.02.
     Section 6.05 Exclusivity. Between the date of this Agreement and the
earlier of the Closing Date or the termination of this Agreement pursuant to
Article 10 below, Allianz Life and Allianz New York shall not, directly or
indirectly through any affiliate or agent, agree to, entertain, engage in any
discussions or negotiations concerning, encourage or otherwise participate in
any manner in any discussions, negotiations or offer concerning the sale
(whether by sale of assets, sale of stock of, or merger with, Allianz Life,
Allianz New York or any of their direct or indirect parents, or otherwise) of
any part or all of the Purchased Assets.
     Section 6.06 Non-Competition Agreement. For a period of two years from and
after the Closing Date, none of the Allianz Entities shall, directly or
indirectly, for itself or as shareholder, partner, member, financier, or advisor
of another, or otherwise, engage in the United States in the business reinsured
by Buyer under the Reinsurance Agreements (except as contemplated in this
Agreement and the Related Agreements in consummating the transactions
contemplated in this Agreement); provided, however, that the provisions of this
Section 6.06 shall not apply to:
     a. Investments held by Allianz Entities on behalf of third party clients
through its investment management operations;
     b. The making of investments by an Allianz Entity, directly or indirectly,
in the ordinary course of business in entities that engage, directly or
indirectly, in the business reinsured by Buyer under the Reinsurance Agreements,
provided that each such investment is a passive investment with respect to which
such Allianz Entity (A) does not have the right to direct the operation or
management of any such entity or (B) is not a participant with any other person
or entity in any group with such right;
     c. An Allianz Entity, directly or indirectly, engaging in merger and
acquisition advisory or other investment banking activities (provided that, such
investment banking activities do not include making any investments by an
Allianz Entity prohibited under this Agreement);
     d. An Allianz Entity, directly or indirectly, managing investment funds
that make investments in the ordinary course of business in such entities; or
     e. Any person or entity in which an Allianz Entity acquires any interest
(including interests in such person’s contracts or policies) if after such
acquisition the person or business so acquired is not Principally Engaged in the
business reinsured by Buyer under the Reinsurance Agreements or, if such person
or business so acquired is Principally Engaged in the business reinsured by
Buyer under the Reinsurance Agreements, such person or business disposes of the
same so that, not later than eighteen months following the closing of such
acquisition, such person or business is not so Principally Engaged provided,
that prior to disposing of such business such Allianz Entity (for the purpose of
this provision Allianz Entity shall include such person or entity that was
acquired by an Allianz Entity) shall offer the Buyer the opportunity to buy the
acquired business at a price equal to the price allocated to it as part of

26



--------------------------------------------------------------------------------



 



the larger acquisition. If Buyer does not accept this offer within thirty
(30) days, then the Allianz Entity may dispose of the business in any manner it
chooses within its sole discretion, provided however, that if in rejecting the
offer by the Allianz Entity, Buyer proposes a counteroffer, then the Allianz
Entity will not sell the business on substantially the same terms as those
offered by Buyer in the counterproposal at a price lower then the price offered
by Buyer.
     Section 6.07 Non-Solicitation. During the period beginning on the Closing
Date and ending on the second anniversary of the Closing Date, Allianz Life,
Allianz New York their Affiliates shall not, directly or indirectly, solicit for
employment any employee of the Division who accepts employment with Buyer or any
of its Affiliates. Notwithstanding the foregoing, the restriction on
solicitation set forth in the immediately preceding sentence shall not prohibit
Allianz Life, Allianz New York or any of its Affiliates from recruiting through
general advertisements, searches or other broad-based hiring methods and shall
not prohibit Allianz Life, Allianz New York or any of its Affiliates from
offering employment to any employee of the Division after such employee has
rejected Buyer’s offer of employment, subject to the restrictions set forth in
Section 6.06 of this Agreement.
     Section 6.08 Notices of Certain Events. Allianz Life or Allianz New York,
as the case may be, shall promptly notify Buyer and obtain copies for Buyer of:
     a. any notice or other communication received by Allianz Life or Allianz
New York after the date of this Agreement from any person alleging that the
consent of such person is or may be required in connection with the transactions
contemplated by this Agreement or an Insurance Contract;
     b. any notice or other communication received by Allianz Life or Allianz
New York after the date of this Agreement from any Governmental Entity that
would adversely affect Buyer or its interests with respect to the Insurance
Contacts; and
     c. any actions, suits, claims, investigations or proceedings commenced (or
any notices thereof) or, to Allianz Life’s Knowledge, threatened against Allianz
Life or Allianz New York after the date of this Agreement that relate to the
Purchased Assets, or that relate to the consummation of any transaction
contemplated by this Agreement or any Related Agreement.
     Section 6.09 Cooperation. Following the Closing, Allianz Life and Allianz
New York shall cooperate, to the extent commercially reasonable and at Buyer’s
sole cost and expense (provided that Buyer shall not be responsible for Allianz
Life or Allianz New York’s internal costs and expenses), with Buyer (i) in the
defense of any litigation or arbitration arising out of the Purchased Assets,
(ii) in connection with any Tax matter relating to the Purchased Assets, and
(iii) in fulfilling such other reasonable requests as may be made by Buyer in
connection with the Purchased Assets.
ARTICLE 7
COVENANTS OF BUYER
     Buyer covenants and agrees with Allianz Life and Allianz New York as
follows:

27



--------------------------------------------------------------------------------



 



     Section 7.01 Regulatory Filings. Buyer shall, as promptly as practicable
after the execution of this Agreement, make or cause to be made all filings and
use commercially reasonable efforts to obtain all Governmental Consents and any
other approval, consent, license, permit, waiver or other authorization from
third parties required pursuant to Section 5.04 necessary to consummate the
transactions contemplated by this Agreement; provided, however, that,
notwithstanding the foregoing, the actions of Buyer with respect to filings,
approvals and other matters pursuant to the HSR Act applicable to Buyer shall be
governed by Section 8.02.
     Section 7.02 Conditions. Buyer shall take all commercially reasonable
actions necessary or desirable to cause the conditions set forth in Section 9.02
(including delivery of all certificates and other documents required to be
delivered by it at the Closing) to be satisfied and to consummate the
transactions contemplated herein as soon as reasonably possible after the
satisfaction thereof.
     Section 7.03 Access to Transferred Books and Records. Following the Closing
Date, Buyer shall maintain the Transferred Books and Records included in the
Purchased Assets for a minimum period of seven (7) years. During such time
period, Buyer shall allow Allianz Life and Allianz New York, upon reasonable
prior notice and during regular business hours, through their employees and
representatives, the right, at Allianz Life’s or Allianz New York’s expense, to
examine and make copies of such Transferred Books and Records for the purposes
of the preparation or examination of Tax Returns, regulatory filings and
financial statements, or the conduct of any litigation or regulatory, contract
holder, or other claim or dispute resolution.
     Section 7.04 Confidentiality. Except as required by Law, the parties to
this Agreement shall hold, and shall cause its directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
Affiliates to hold, any non-public information obtained from the other party, or
their Affiliates, advisors and other agents in confidence to the extent required
by, and in accordance with the provisions of, that certain confidentiality
agreement dated June 14, 2006 between Allianz Life and Buyer (the
“Confidentiality Agreement”), provided, however, that the obligations of Buyer
under the Confidentiality Agreement shall expire on the Closing Date as to any
information included in the Purchased Assets.
ARTICLE 8
ADDITIONAL AGREEMENTS
     Section 8.01 Employee Benefits; Employees.
     a. Except as provided in Section 8.01(d) with respect to the Allianz FSA,
(i) Allianz Life shall retain all responsibility for any assets held and any
liabilities incurred with respect to all of the Employee Benefit Plans;
(ii) Buyer shall not have any responsibility, liability or obligation to any
current or former employee of Allianz Life, Allianz New York, any ERISA
Affiliate of either, or any other Allianz Entity (or any dependent or
beneficiary of any such employee) with respect to any Employee Benefit Plan
(including, but not limited to, any liability under COBRA with respect to any
such Employee Benefit Plan or any such current or former employee or dependent
of such employee); and, (iii) except to the extent necessary to comply with
applicable Law, Allianz Life, its ERISA Affiliates, and the Allianz Entities
shall not, without the prior consent of Buyer, take any action prior to the
Closing Date to adopt any

28



--------------------------------------------------------------------------------



 



Employee Benefit Plan subject to Title IV of ERISA or materially amend or
terminate the Employee Benefit Plans.
     b. Buyer or its Affiliate shall offer employment commencing on the Closing
Date to all active employees of the Division as of the Closing Date who provide
all of their services to or on behalf of the Division and/or the New York
Division (the “Offered Employees”), other than (i) those employees identified by
Buyer to Allianz Life in writing not later than thirty (30) days prior to the
Closing as excluded and (ii) those employees who commence employment within
thirty (30) days prior to the Closing and who are identified by Buyer to Allianz
Life in writing not later than the Closing Date as excluded. In the event that
Buyer identifies excluded employees less than thirty (30) days prior to the
Closing, Buyer agrees to reimburse Allianz Life at Closing on a per day per
employee basis for the additional cost of wages, salary and benefits that
Allianz Life incurs for each day that Buyer’s notice was less than thirty
(30) days prior to the Closing. Such offer of employment shall be at a base wage
or salary (exclusive of bonuses and incentives) not less than such Offered
Employee was paid by Allianz Life as set forth on Schedule 3.14, and with
benefits substantially similar to the benefits provided to similary situated
employees of Buyer and its Affiliates. Allianz Life will cooperate with Buyer in
the making of such offers of employment by Buyer or its Affiliate. An Offered
Employee who accepts such an offer shall become an employee of Buyer or its
Affiliate on the Closing Date (each a “Hired Employee”). Buyer shall have no
liability or obligation with respect to any Offered Employee who does not accept
such offer of employment. Buyer shall have no liability or obligation with
respect to any individual or employee who is not an Offered Employee (including
any employee identified by Buyer as excluded in accordance with the foregoing),
except that Buyer shall comply with applicable Law (including, but not limited
to, employment discrimination Laws) in selecting the employees to whom Buyer or
its Affiliate offers employment in accordance with the foregoing. Except as
expressly provided in Sections 8.01(c), 8.01(d), and 8.01(e), nothing in this
Agreement shall limit Buyer’s ability to change, at any time after the Closing
Date and in its sole discretion, a Hired Employee’s position, compensation or
benefits for performance-related, business or any other reasons or require Buyer
to continue the employment of a Hired Employee for any particular period of time
after the Closing Date. Allianz Life or one of its Affiliates shall retain the
employment of Division employees who are on legally protected leave as of the
Closing Date until the end of such employee’s leave or until such employment
would otherwise terminate in accordance with Allianz Life’s leave policies. The
Buyer shall assume any legally required reinstatement obligations with respect
to such employees and shall offer such employees immediate employment at such
time as they are able to return to work, provided that such employees are able
to return to work and apply for reinstatement within six months of the Closing
Date, or such later date as may be required by Law. Following reinstatement,
Buyer’s obligation to retain the employee shall be subject to the right of the
Buyer to select the employees of the Division that the Buyer chooses to hire.
Upon hire by the Buyer, such employees shall also be “Hired Employees” under
this Agreement.
     c. With respect to employee benefit plans, if any, of Buyer or its
Affiliate in which Hired Employees become eligible to participate after the
Closing Date (the “Buyer Plans”), Buyer shall: (i) with respect to each Buyer
Plan that is a medical, health, life, accidental detah and dismemberment, or
disability plan, (A) for those Hired Employees who were participants in Allianz
Life’s health flexible spending arrangement (the “Allianz FSA”) as of Closing
and had

29



--------------------------------------------------------------------------------



 



amounts available under such arrangement, provide for participation in a health
flexible spending arrangement of Buyer (the “Buyer FSA”) in accordance with
Section 8.01(d); (B) waive any exclusions for pre-existing conditions under such
Buyer Plan that would result in a lack of coverage for any conditions covered
under the Buyer Plan for which the applicable Hired Employee would have been
entitled to coverage under the corresponding Employee Benefit Plan in which such
Hired Employee was an active participant immediately prior to his or her
transfer to the Buyer Plan; (C) waive any waiting period under such Buyer Plan,
to the extent that such period exceeds the corresponding waiting period under
the corresponding Employee Benefit Plan in which such Hired Employee was an
active participant immediately prior to his or her transfer to the Buyer Plan
(after taking into account the service credit provided for herein for purposes
of satisfying such waiting period); and (D) with respect to each Buyer Plan that
is a medical or health plan, provide each Hired Employee with credit for any
deductibles paid by such Hired Employee prior to his or her transfer to the
Buyer Plan (to the same extent such credit was given under the analogous
Employee Benefit Plan prior to such transfer) in satisfying any applicable
deductible or out-of-pocket requirements under such Buyer Plan for the plan year
that includes such transfer and (ii) recognize service of the Hired Employees
with Allianz Life for purposes of eligibility to participate, accrual and
vesting credit, to the extent that such service was recognized for that purpose
under Allianz Life’s analogous Employee Benefit Plan prior to such transfer;
provided, however, that the foregoing shall not apply to the extent it would
result in duplication of benefits, and shall apply for benefit accrual purposes
(x) only for purposes of meeting any hours of service or last day of the year
requirements under any defined contribution plan in which the Hired Employees
become eligible to participate and (y) only for the first plan year in which the
Hired Employees become eligible to participate in such defined contribution
plan.
     d. Allianz Life and Buyer shall provide for a transfer of assets and
liabilities of the Allianz FSA with respect to specified Hired Employees who
participated in such plan as of the Closing as follows.
          i. Buyer shall take any action necessary to ensure that the Buyer FSA
shall provide that as of the Closing Date and for the plan year in which the
Closing Date occurs, (A) the Hired Employees who participated in the Allianz FSA
shall become participants in the Buyer FSA as of the beginning of the Allianz
FSA plan year and at the same level of coverage provided under the Allianz FSA,
except that any Hired Employees who continue participation in the Allianz FSA
after the Closing Date as provided in paragraph (ii) below shall not be covered
by the Buyer FSA for that year; (B) the Hired Employees’ salary reduction
elections shall be taken into account for the remainder of the Buyer FSA plan
year as if made under the Buyer FSA; and (C) the Buyer FSA shall reimburse
medical expenses incurred by the Hired Employees at any time during the Allianz
FSA’s plan year (including claims incurred prior to the Closing Date but unpaid
prior to the Closing Date), up to the amount of the Hired Employee’s election
and reduced by amounts previously reimbursed by the Allianz FSA.
          ii. Allianz shall take any action necessary to amend the Allianz FSA
to provide that the Hired Employees shall cease to be eligible for
reimbursements from the Allianz FSA as of the Closing Date, except to the extent
that any Hired Employee elects continuation of coverage under the Allianz FSA as
permitted by COBRA.

30



--------------------------------------------------------------------------------



 



          iii. As soon as practicable following the Closing Date, Allianz Life
shall transfer to Buyer and Buyer agrees to accept, those amounts which
represent the debit and credit balances under the Allianz FSA of the Hired
Employees who are to become covered by the Buyer FSA and the transfer of such
amounts shall take into account on a net basis employees’ payroll deductions and
claims paid through the Closing Date. Allianz Life represents that as of the
Closing Date it has properly withheld from the pay of applicable Hired Employees
all amounts in accordance with the Allianz FSA elections of such employees. If a
net credit balance (total employee contributions exceed total claims paid) is
transferred, Allianz Life shall transfer to Buyer at the same time an amount in
cash equal to such net credit balance.
     e. Buyer will not terminate the employment of any Hired Employees if or to
the extent that any such terminations of employment would require Allianz Life
to take any actions in order to comply with, or would create liability for
Allianz Life pursuant to, the provisions of the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101, et. seq. (the “WARN Act”) and/or any state
or local statutory equivalent. Buyer will defend, indemnify and hold harmless
Allianz Life and its Affiliates after the Closing Date from and against any
liability that may arise from noncompliance with the WARN Act and/or any state
or local statutory equivalent to the extent it may relate to the Transaction and
Buyer’s termination of Hired Employees.
     f. Allianz Life and its ERISA Affiliates shall not terminate in connection
with the Transaction any Employee Benefit Plans which are group health plans.
Allianz Life and its ERISA Affiliates shall retain all liability under COBRA
with respect to all current and former employees and other qualified
beneficiaries and dependents of Allianz Life, Allianz New York, and their ERISA
Affiliates who experience qualifying events prior to or in connection with the
Transaction (including, but not limited to, Hired Employees and their
dependents).
     g. As soon as administratively practicable after the Closing Date, Allianz
Life shall pay to each Hired Employee the accrued, but unpaid, annual leave of
such Hired Employee as of Closing under the annual leave program maintained by
Allianz Life or any Allianz Entity.
     h. Nothing herein (including the Schedules hereto) expressed or implied
shall confer upon any Hired Employee or any other employee of Allianz Life,
Allianz New York, or any other Allianz Entity, or upon any legal representative
of such employee, or upon any collective bargaining agent, any rights or
remedies, including any right to employment or continued employment for any
specified period, of any nature or kind whatsoever under or by reason of this
Agreement, and no such employee, legal representative, or collective bargaining
agent shall be a third party beneficiary of this Agreement. Nothing in this
Agreement shall be deemed to confer upon any person (nor any beneficiary
thereof) any rights under or with respect to any plan, program or arrangement
described in or contemplated by this Agreement, and each person (and any
beneficiary thereof) shall be entitled to look only to the express terms of any
such plan, program or arrangement for his or her rights thereunder.
     i. Allianz Life, Allianz New York and Buyer agree to cooperate fully with
respect to the actions necessary to effect the transactions contemplated in this
Section 8.01, including the

31



--------------------------------------------------------------------------------



 



provision of records (including payroll and benefit plan participation records)
and information as each may reasonably request from the other.
     Section 8.02 Antitrust Filings. Allianz Life, Allianz New York and Buyer
shall (to the extent not filed prior to the date hereof) file with (i) the FTC
and the DOJ the notification and report form required for the transactions
contemplated by this Agreement and any supplemental information requested in
connection with such notification and report form pursuant to the HSR Act, and
(ii) any other applicable governmental or regulatory entity, all filings,
reports, information and documentation required for the consummation of the
transactions contemplated by this Agreement. Allianz Life, Allianz New York and
Buyer shall furnish to each other’s counsel such necessary information and
reasonable assistance as the other party may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act.
Allianz Life, Allianz New York and Buyer shall consult with each other as to the
appropriate time of making such filings and submissions and shall use
commercially reasonable efforts to make such filings and submissions at the
agreed upon time. Allianz Life, Allianz New York and Buyer shall keep each other
apprised of the status of any communications with, and any inquiries or requests
for additional information from, the FTC and the DOJ and other governmental or
regulatory entities and shall comply promptly with any such inquiry or request;
provided, that Buyer, Allianz Life, and Allianz New York shall not be required
to dispose of, hold separately or make any change in, any portion of its
business or assets (or the Business or the New York Business or the Purchased
Assets) or incur any other burden.
     Section 8.03 Related Agreements. At the Closing, (i) Buyer and Allianz Life
shall enter into the Quota Share Reinsurance Agreement — North America, in the
form attached hereto as Exhibit H (the “Reinsurance Agreement — North America”),
(ii) Buyer and Allianz New York shall enter into the Quota Share Reinsurance
Agreement — New York, in the form attached hereto as Exhibit I (the “Reinsurance
Agreement — New York” and collectively with Reinsurance Agreement — North
America, the “Reinsurance Agreements”), (iii) Buyer, Allianz Life and Allianz
New York shall enter into the Administrative Services Agreement, in the form
attached hereto as Exhibit J (the “Servicing Agreement”) (in each case with such
changes as to which the parties may agree prior to the Closing), (iv) Buyer,
Allianz Life and Allianz New York shall enter into the Transition Services
Agreement, in the form attached hereto as Exhibit K (the “Transition Services
Agreement”)..
     Section 8.04 Transaction Expenses. Except as otherwise provided in this
Agreement, each party to this Agreement shall bear all of its Transaction
Expenses, regardless of whether the Transaction is consummated.
     Section 8.05 Further Assurances. On and after the Closing Date, each party
to this Agreement shall take all reasonably appropriate action and execute any
additional documents, instruments and conveyances of any kind which may be
reasonably necessary to carry out any of the provisions of this Agreement or the
Related Agreement or consummate any of the transactions contemplated hereby or
thereby.
     Section 8.06 Non-Renewal of Insurance Contracts. Following the Closing,
Buyer shall allow each Insurance Contract to expire on its termination date and
shall take no action to extend or renew such Insurance Contracts thereunder
after such date in the name and place of Allianz

32



--------------------------------------------------------------------------------



 



Life or Allianz New York, as applicable. Notwithstanding the foregoing, on and
after Closing until December 31, 2006, if the Buyer has not obtained the
regulatory approval necessary to issue policies or contracts to replace an
Insurance Contract in the state of delivery for such Insurance Contract, Buyer
may renew any Insurance Contract or issue any new Insurance Contract in such
state in the name and place of Allianz Life or Allianz New York, as applicable,
with a policy effective date on or prior to April 1, 2007, subject to the terms
and conditions of the Servicing Agreement. Further, Buyer shall fulfill all
commitments of Allianz Life and Allianz New York, as applicable, to issue or
renew the Insurance Contracts to fulfill the quotations for the issuance of new
and renewal Insurance Contracts set forth on Exhibit 8.06, at the price and
terms quoted by Allianz Life or Allianz New York, as applicable, in the name and
place of Allianz Life or Allianz New York, as applicable, subject to the terms
and conditions of the Servicing Agreement and applicable Law. Any Insurance
Contract issued by Buyer pursuant to this section shall be (i) in the same form
as the Insurance Contract issued by Allianz Life or Allianz New York, as
applicable, with a premium calculated pursuant to the rating manual used by
Allianz Life or Allianz New York, as applicable, for such purpose; (ii) in full
compliance with applicable law; and (iii) for a maximum term of one year. With
respect to such Insurance Contracts issued or renewed in the name and place of
Allianz Life or Allianz New York pursuant to the authority of this Section,
Buyer shall allow each such Insurance Contract to expire on its termination date
and shall take no action to extend or renew coverage thereunder. Buyer shall use
its commercially reasonable efforts to expeditiously obtain the regulatory
approvals necessary to issue policies or contracts to replace the Insurance
Contracts. The reinsurance under the Reinsurance Agreements shall remain in full
force and effect with respect to any Liability assumed under such Insurance
Contract until all Liability expires thereunder.
ARTICLE 9
CLOSING CONDITIONS
     Section 9.01 Conditions to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions at or before the Closing Date:
     a. Representations and Covenants. The representations and warranties of
Allianz Life and Allianz New York contained in this Agreement shall be true and
correct as of the date of this Agreement and, except for any such
representations and warranties that speak as an earlier specified date, as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date, except for such failures of such representations and warranties to
be true and correct (without regard to any materiality qualifier set forth in
such representations and warranties) as would not, individually or in the
aggregate, have a Material Adverse Effect. Allianz Life shall have performed or
complied in all respects with all covenants and agreements required by this
Agreement to be performed or complied with by Allianz Life on or prior to the
Closing Date. Allianz Life shall have delivered to Buyer an update of any
changes to Exhibits A-1, A-2, A-3, A-4, A-5, A-6, A-7 and A-9 as of the Closing
Date. Allianz New York shall have performed or complied in all respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Allianz New York on or prior to the Closing Date. Allianz New York shall
have delivered to Buyer an update of any changes to Exhibits A-8 as of the
Closing Date. Each of Allianz Life and Allianz New York shall have delivered to

33



--------------------------------------------------------------------------------



 



Buyer an officer’s certificate dated the Closing Date certifying the fulfillment
of the conditions specified in Section 9.01(a).
     b. Other Agreements. The Related Agreements and each of the other
agreements and instruments contemplated hereby and thereby to which Allianz Life
is a party shall have been duly executed and delivered by Allianz Life on the
Closing Date, and each of such agreements and instruments shall be in full force
and effect with respect to Allianz Life on the Closing Date. The Related
Agreements and each of the other agreements and instruments contemplated hereby
and thereby to which Allianz New York is a party shall have been duly executed
and delivered by Allianz New York on the Closing Date, and each of such
agreements and instruments shall be in full force and effect with respect to
Allianz New York on the Closing Date.
     c. Government Approvals. The applicable waiting periods under the HSR Act
shall have expired or been terminated, and all other governmental filings,
authorizations and approvals that are required for the consummation of the
transactions contemplated by this Agreement shall have been duly made and
obtained.
     d. Consents. All third-party consents set forth on Schedule 9.01(d) (the
“Required Consents”) shall have been obtained and shall be in full force and
effect; provided, however, that any Required Consent not obtained by Allianz
Life or Allianz New York, but waived by Buyer, shall not be an unfulfilled
condition hereunder.
     e. No Prohibitions. There shall not be pending any action or proceeding,
before any Governmental Entity, (i) challenging or seeking to make illegal, or
to delay or otherwise directly or indirectly restrain or prohibit, the
consummation of the transactions contemplated hereby or seeking to obtain
material damages in connection with such transactions, (ii) seeking to prohibit
direct or indirect ownership or operation by Buyer of all or a material portion
of the Business or Purchased Assets, or to require Buyer to dispose of or to
hold separately all or any portion of the business or assets of Buyer or the
Business or the Purchased Assets, as a result of the transactions contemplated
hereby, (iii) seeking to invalidate or render unenforceable any material
provision of this Agreement or the Related Agreements or (iv) otherwise relating
to and materially adversely affecting the transactions contemplated hereby.
     f. Material Adverse Effect. There shall not have occurred between the date
of this Agreement and the Closing Date any Material Adverse Effect.
     g. Liens. Each Lien on the Purchased Assets (other than Permitted Liens)
shall have been released.
     h. Reinsurance. Except for the reinsurance agreements listed on Exhibit C,
all of the reinsurance on Purchased Assets shall be commuted prior to Closing.
     Section 9.02 Conditions to Allianz Life’s and Allianz New York’s
Obligations. The obligations of Allianz Life and Allianz New York to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
of the following conditions at or before the Closing Date:

34



--------------------------------------------------------------------------------



 



     a. Representations and Covenants. The representations and warranties of
Buyer contained in this Agreement shall be true and correct as of the date of
this Agreement and, except for any such representations and warranties that
speak as of an earlier specified date, as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except for such
failures of such representations and warranties to be true and correct (without
regard to any materiality qualifier therein) as would not, individually or in
the aggregate, have a material adverse effect on the business, financial
conditions or results of operation of Buyer. Buyer shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by Buyer on or prior to the
Closing Date.
     b. Other Agreements. The Related Agreements and each of the other
agreements and instruments contemplated hereby and thereby to which Buyer is a
party shall have been duly executed and delivered by Buyer on the Closing Date
and each of such agreements and instruments shall be in full force and effect
with respect to Buyer on the Closing Date.
     c. Government Approvals. The applicable waiting periods under the HSR Act
shall have expired or been terminated, and all other material governmental
filings, authorizations and approvals that are required for the consummation of
the transactions contemplated by this Agreement shall have been duly made and
obtained.
     d. No Prohibitions. There shall not be pending any action or proceeding,
before any Governmental Entity, (i) challenging or seeking to make illegal, or
to delay or otherwise directly or indirectly restrain or prohibit, the
consummation of the transactions contemplated by this Agreement or seeking to
obtain material damages in connection with such transactions, (ii) seeking to
invalidate or render unenforceable any material provision of this Agreement or
any of the Related Agreements or (iii) otherwise relating to and materially
adversely affecting the transactions contemplated hereby or thereby.
ARTICLE 10
TERMINATION
     Section 10.01 Termination. This Agreement may be terminated at any time
prior to the Closing Date:
     a. by the mutual written consent of Buyer, Allianz Life and Allianz New
York;
     b. by either Buyer, on the one hand, or Allianz Life or Allianz New York,
on the other hand, if there has been a material misrepresentation, breach of
warranty or breach of covenant on the part of the other party in the
representations, warranties and covenants set forth in this Agreement that has
not been cured within thirty (30) days after receipt of written notice of such
misrepresentation or breach, provided, however, the party in breach shall have
no right to terminate the Agreement under this Section 10.01(a);
     c. by either Buyer, on the one hand, or Allianz Life or Allianz New York,
on the other hand, if the transactions contemplated hereby have not been
consummated by November 30, 2006, which time shall be extended by up to thirty
(30) days if notice of a misrepresentation or breach is given under
Section 10.01(a) and the party to whom notice is

35



--------------------------------------------------------------------------------



 



directed is making a diligent effort to cure such breach or misrepresentations;
provided, however, that neither party shall be entitled to terminate this
Agreement pursuant to this Section 10.01(c) if such party’s breach of this
Agreement has prevented the consummation of the transactions contemplated by
this Agreement; or
     d. by either party, if there shall be any order, injunction or decree of
any Governmental Entity which prohibits or restrains either party from
consummating the transactions contemplated hereby, and such order, injunction or
decree shall have become final and nonappealable; provided, however, that prior
to termination under this 10.01(d), the party seeking to terminate this
Agreement shall have used all reasonable efforts to have such order, injunction
or decree vacated.
     Section 10.02 Effect of Termination.
     a. In the event of the termination of this Agreement by either Buyer,
Allianz Life, or Allianz New York as provided in Section 10.01, all provisions
of this Agreement shall terminate, and there shall be no liability on the part
of any of Buyer, Allianz Life or Allianz New York or their respective
shareholders, officers or directors, except that the parties shall remain liable
for breaches of this Agreement occurring prior to the time of such termination,
and except that the provisions of Section 7.04 and Article 10 of this Agreement
shall survive any such termination.
     b. Buyer will promptly cause to be returned to Allianz Life and Allianz New
York all documents and information obtained in connection with Agreement and the
transactions contemplated by this Agreement and all documents and information
obtained in connection with Buyer’s investigations of the operation and
financial and legal affairs of the Business, including any copies made by Buyer
or any of Buyer’s Representatives of any such documents or information.
ARTICLE 11
SURVIVAL; INDEMNIFICATION
     Section 11.01 Survival of Representations and Warranties. The
representations and warranties contained in this Agreement shall survive for the
longer of (i) a period of eighteen (18) months from the Closing Date or
(ii) March 31, 2008 (the “Survival Period”); provided, however, that, with
respect to any specific representation or warranty under which an Indemnified
Party shall have delivered to an Indemnifying Party in good faith a written
notice of a claim prior to the expiration of the Survival Period and as to which
such claim has not been completely and finally resolved prior to such
expiration, such representation or warranty shall survive solely as to such
claim for the period of time beyond the Survival Period sufficient to resolve,
completely and finally, the claim relating to such representation or warranty.
     Section 11.02 Indemnification.
     a. Subject to the limitations of Sections 11.01 and 11.04 hereof, Allianz
Life and Allianz New York, shall, jointly and severally (except as otherwise
provided in Section 11.04) indemnify Buyer and hold the Buyer harmless against
any loss, liability, penalty, fines, settlement, deficiency, damage, expense or
cost (including (a) punitive, consequential and all other kinds of special
damages only if such damages arise out of Third Party Claims, and

36



--------------------------------------------------------------------------------



 



(b) costs of investigations and defense and reasonable legal expenses)
(collectively, “Losses”), that Buyer incurs as a result of (i) any
misrepresentation in any of the representations and warranties of Allianz Life
or Allianz New York contained in this Agreement, (ii) any breach of, or failure
to perform, any obligation of Allianz Life or Allianz New York contained in this
Agreement, (iii) any liability or obligation arising out of ownership or
operation of the Purchased Assets prior to the Effective Date other than Assumed
Liabilities, or (iv) any liability or obligation of Allianz Life or Allianz New
York not assumed by Buyer pursuant to this Agreement.
     b. Subject to the limitations of Sections 11.01 and 11.04 hereof, Buyer
shall indemnify the Allianz Entities and hold the Allianz Entities harmless
against any Losses that the Allianz Entities incur as a result of (i) any
misrepresentation of any of the representations and warranties of Buyer
contained in this Agreement, (ii) any breach of, or failure to perform, any
obligation of Buyer contained in this Agreement, or (iii) any liability or
obligation assumed by Buyer pursuant to this Agreement.
     Section 11.03 Third Party Claims. As used herein, “Indemnified Party” shall
refer either to Buyer or the Allianz Entities, as applicable, and “Indemnifying
Party” shall refer to the party obligated hereunder to indemnify such
Indemnified Party. In the event that any of the Indemnified Parties is made a
defendant in or party to any action or proceeding, judicial or administrative,
instituted by any third party, or in the event that a claim is made by any third
party against any of the Indemnified Parties, for any matter the liability,
costs or expenses of which are Losses for which the Indemnified Party is
entitled to indemnification by the Indemnifying Party pursuant to Section 11.02
above (any such third party claim, action or proceeding being referred to as a
“Third Party Claim”), the Indemnified Party shall give the Indemnifying Party
prompt written notice thereof (a “Third Party Claim Notice”), including, in
reasonable detail, the identity of the third party and the nature and amount of
the Third Party Claim. The failure to give such notice shall not affect any
Indemnified Party’s ability to seek reimbursement unless such failure has
materially prejudiced the Indemnifying Party’s ability to defend successfully a
Third Party Claim. The Indemnifying Party shall be entitled, upon written notice
delivered to the Indemnified Party, to control the defense and settlement of
such Third Party Claim, subject to the further provisions of this Section 11.03
and provided that the Indemnifying Party diligently contests and defends such
Third Party Claim. If the Indemnifying Party has so elected to control the
defense and settlement of such Third Party Claim, the Indemnified Party shall be
entitled at any time, at its own cost and expense (which expense shall not
constitute a Loss), to participate in such defense and settlement and to be
represented by attorneys of its own choosing; and if the Indemnifying Party does
not so elect to control the defense and settlement of such Third Party Claim,
the Indemnifying Party shall be entitled at any time, at its own cost and
expense, to participate in such defense and settlement and to be represented by
attorneys of its own choosing. The Indemnified Party and the Indemnifying Party
shall in any event cooperate with one another in the defense of any Third Party
Claim and provide to the other such documents and information as are reasonably
requested in connection therewith. Neither the Indemnified Party nor the
Indemnifying Party may concede, settle or compromise any Third Party Claim as to
which the other party will have any liability without the prior written consent
of such other party, which consent shall not be unreasonably withheld, delayed
or conditioned. Notwithstanding the foregoing, (i) if a Third Party Claim seeks
equitable relief or (ii) if the subject matter of a Third Party Claim relates to
the ongoing business

37



--------------------------------------------------------------------------------



 



of any of the Indemnified Parties, which Third Party Claim, if decided against
any of the Indemnified Parties, would materially adversely affect the ongoing
business of any of the Indemnified Parties, then the Indemnified Parties shall
have the right to control the defense and settlement of such claim, but the
Indemnifying Party shall not be liable for any Losses arising from any
settlement thereof effected without its consent, which consent shall not be
unreasonably withheld.
     Section 11.04 Limitations on Indemnity.
     a. Allianz Life and Allianz New York shall be liable for claims under
Section 11.02(a)(i) hereof only if the aggregate amount of all Losses for claims
under Section 11.02(a)(i) exceeds $250,000 (the “Deductible Amount”). The
Deductible Amount shall not apply to claims other than claims under
Section 11.02(a)(i) hereof. In the event that Losses for claims under Section
11.02(a)(i) hereof exceed the Deductible Amount, Allianz Life and Allianz New
York, jointly and severally, shall be obligated to indemnify the Buyer
Indemnified Parties for the amount of all such Losses in excess of the
Deductible Amount up to $24,800,000 (the “Cap Amount). The Cap Amount shall be
the maximum aggregate liability of Allianz Life and Allianz New York to the
Buyer Indemnified Parties under Section 11.02(a)(i) hereof. The Cap Amount shall
not apply to claims other than those under Section 11.02(a)(i).
     b. Buyer shall be liable for claims under Sections 11.02(b)(i) hereof only
if the aggregate amount of all Losses for claims under Section 11.02(b)(i)
hereof exceeds the Deductible Amount. The Deductible Amount shall not apply to
claims against Buyer other than claims under Section 11.02(b)(i) hereof. In the
event that Losses for claims under Section 11.02(b) hereof exceed the Deductible
Amount, Buyer shall be obligated to indemnify the Seller Indemnified Parties for
the amount of all such Losses in excess of the Deductible Amount up to the total
of the Cap Amount. Except as otherwise set forth in the next sentence, the Cap
Amount shall be the maximum aggregate liability of Buyer to the Seller
Indemnified Parties under Section 11.02(b) hereof.
     c. In computing the amount of indemnifiable Losses, there shall be deducted
therefrom an amount equal to the amount of insurance proceeds, if any, that an
Indemnified Party or any of its affiliates actually receives as a consequence of
any loss, claim, damage, liability, cost, expense or deficiency giving rise to
such Losses. If and to the extent an Indemnified Party has not actually realized
such Tax benefit at the time the Indemnifying Party makes an indemnity payment,
the Indemnified Party shall make a payment (or, as appropriate, payments) at
such time as it actually realizes such Tax benefit. For purposes of determining
the amount of any Tax benefit or liability pursuant to this Section 11.05(c),
the marginal combined federal and state income tax rate of the Indemnified Party
shall be deemed to be the maximum marginal combined federal and state income tax
rate applicable to the Indemnified Party.
     d. Notwithstanding the joint and several liability of Allianz Life and
Allianz New York provided for in this Agreement, to the extent required by law,
(i) Allianz New York shall have no liability for a breach of any of the
representations and warranties set forth in Article 3, insofar as such breaches
are of representations and warranties concerning Allianz Life and not Allianz
New York, and (ii) Allianz Life shall have no liability for a breach of any of
the

38



--------------------------------------------------------------------------------



 



representations and warranties set forth in Article 4, insofar as such breaches
are of representations and warranties concerning Allianz New York and not
Allianz Life.
     Section 11.05 Exclusivity. After the Closing, the rights set forth in this
Article 11 shall be each party’s sole and exclusive remedies against the other
parties hereto for any Losses arising out of this Agreement or the transactions
contemplated herein, but excluding claims for Losses under the Related
Agreements. Notwithstanding the foregoing, nothing herein shall prevent any of
the parties hereto from bringing an action based upon allegations of fraud in
connection with the transactions contemplated in this Agreement.
     Section 11.06 Treatment of Indemnification Payments. Any payment made under
Section 11.02 shall be treated as an adjustment to Purchase Price.
ARTICLE 12
MISCELLANEOUS
     Section 12.01 Press Releases and Announcements. Upon the execution and
delivery of this Agreement, the parties shall issue a press release in the form
attached hereto as Exhibit L, announcing the execution and delivery of this
Agreement. Prior to the Closing Date, the parties shall cooperate to prepare a
press release for issuance upon the Closing, announcing the consummation of the
transactions contemplated herein. Each party shall make all filings such party
is required to make with the Securities and Exchange Commission. Other than the
foregoing, no party hereto shall issue any press release (or make any other
public announcement) related to this Agreement or the transactions contemplated
hereby without prior written approval of the other party hereto, except to the
extent that the party reasonably determines that any such press release or other
announcement is necessary in order to comply with any applicable Laws, in which
case such party shall consult the other prior to issuing such press release or
other announcement, and except for communications with employees and customers
in connection with consummating the transactions contemplated herein and
transitioning the Business and the New York Business to Buyer.
     Section 12.02 Amendment and Waiver. This Agreement may not be amended or
waived except in a writing executed by the party against which such amendment or
waiver is sought to be enforced. No course of dealing between or among any
persons having any interest in this Agreement will be deemed effective to modify
or amend any part of this Agreement or any rights or obligations of any person
under or by reason of this Agreement.
     Section 12.03 Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when personally delivered or
three days after being mailed, if mailed by first class mail, return receipt
requested, or when receipt is acknowledged, if sent by facsimile, telecopy or
other electronic transmission device. Notices, demands and communications to
Buyer, Allianz Life, or Allianz New York will, unless another address is
specified in writing, be sent to the address indicated below:

39



--------------------------------------------------------------------------------



 



Notices to Buyer:
HCC Life Insurance Company
13403 Northwest Freeway
Houston, TX 77040
Attention: Christopher L. Martin, General Counsel
Facsimile No.: 713-766-9648
With a copy (which shall not constitute notice) to:
Haynes and Boone, LLP
1221 McKinney, Suite 2100
Houston, Texas 77010
Attention: Arthur S. Berner
Facsimile No.: (713) 236-5652
Notices to Allianz Life or Allianz New York:
Allianz Life Insurance Company of North America or
Allianz Life Insurance Company of New York
P.O. Box 1344
Minneapolis, MN 55440-1344
Attention: Chief Investment Officer
Facsimile No.: (763) 765-5382
With copies (which shall not constitute notice) in the case of Allianz Life or
Allianz New York to:
Allianz Life Insurance Company of North America
P.O. Box 1344
Minneapolis, MN 55440-1344
Attention: Julius M. Davidson, Senior Counsel
Facsimile No.: (763) 765-6355
and
Leonard, Street and Deinard, Professional Association
150 South Fifth Street, Suite 2300
Minneapolis, MN 55402
Attention: Daniel J. McInerney, Esq.
Facsimile No.: (612) 335-1657
     Section 12.04 Arbitration.
     a. It is the intention of the parties that customs and usages of the
business of reinsurance shall be given full effect in the interpretation of this
Agreement. Except as provided in Section 1.07 and 2.03, a dispute or difference
between the parties with respect to the operation or interpretation of this
Agreement on which an amicable understanding cannot be reached shall be decided
by arbitration conducted in Hennepin County, Minnesota, United

40



--------------------------------------------------------------------------------



 



States of America, or at any other venue mutually agreed upon by the parties.
The arbitrators are empowered to decide all questions or issues with respect to
the operation or interpretation of this Agreement and, solely where there is an
ambiguity with respect to the provisions of this Agreement or the application
thereof to any particular facts and circumstances, shall be free to reach their
decisions from the standpoint of equity and customary practices of the insurance
and reinsurance industry rather than from that of strict law.
     b. There shall be three arbitrators. Each of the parties shall appoint one
of the arbitrators who shall each be disinterested active or retired officers of
health products reinsurance companies other than the contracting companies or
their affiliates and these two arbitrators shall select the third who shall be a
retired judge. In the event that either party should fail to choose an
arbitrator within thirty days after the other party has given notice of its
arbitrator appointment, that party may choose two arbitrators, who shall in turn
choose a third arbitrator before entering arbitration. If the two arbitrators
are unable to agree upon the selection of a third arbitrator within thirty days
following their appointment, each arbitrator shall nominate three candidates
within ten days thereafter, two of whom the other shall decline and the decision
shall be made by drawing lots.
     c. The arbitrators shall be authorized to direct specific performance of
the terms of this Agreement and to award actual damages. The arbitrators shall
have authority to award consequential, exemplary or punitive damages. The
arbitrators shall decide by a majority of votes and from their written decision
there can be no appeal. The decision may be confirmed and judgment entered
thereon in a court of law. Within 45 days after the closing of the arbitration
hearings, the decisions of the arbitrators will be presented to the parties to
the arbitration. All costs of the arbitration will be determined by the
arbitrators, which may take into account the law and practice of the place of
arbitration, and in what manner arbitration costs will be paid, and by whom.
     Section 12.05 Equitable Remedies. Each of the parties agrees that the other
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.
     Section 12.06 Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, and neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned by any party
hereto without the prior written consent of the other party hereto. Buyer may
assign or novate this Agreement and its rights, interest or obligations
hereunder to HCC Insurance Holdings, Inc. subject to the Allianz Entities
consent to the terms of such assignment or novation, which shall not be
unreasonably withheld.
     Section 12.07 No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any person or entity that is not a party or permitted
assignee of a party to this Agreement, including without limitation any employee
of Allianz Life or Allianz New York.

41



--------------------------------------------------------------------------------



 



     Section 12.08 Severability. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable Law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable Law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
     Section 12.09 Complete Agreement. This Agreement, the Related Agreements,
the Disclosure Schedules and the exhibits and other documents referred to herein
contain the complete agreement among the parties and supersede any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way;
provided, however, that except as otherwise expressly provided in Section 7.04
above, the Confidentiality Agreement shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated herein. The
section and paragraph headings of this Agreement are for reference purposes and
shall not affect the meaning or interpretation of the Agreement.
     Section 12.10 Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
     Section 12.11 Signatures; Counterparts. This Agreement may be executed in
one or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same instrument. A facsimile signature will be considered an
original signature.
     Section 12.12 Governing Law. The internal Law, without regard for conflicts
of laws principles, of the State of Minnesota will govern all questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement.
ARTICLE 13
DEFINITIONS
     Section 13.01 Definitions. The following terms have the following meanings
for purposes of this Agreement:
     “Acquired Business” means the Business and the New York Business.
     “Administrator” has the meaning specified in the introductory paragraph of
the Servicing Agreement.
     “Administrator Extracontractual Obligation” means punitive or compensatory
damages or statutory penalties that are awarded or assessed against Allianz New
York or Allianz Life as a result of an act, omission or course of conduct
committed by the Administrator, its agents or representatives after the date
hereof in connection with the Administrator’s obligations under the Reinsurance
Agreements or Servicing Agreement, including without limitation any such act,
omission or course of conduct arising out of any Claim, including any
administration thereof by the Administrator, or the Insurance Servicing Duties.

42



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any person, at the time in question, any
other person controlling, controlled by or under common control with such
person. For purposes of the foregoing, “control”, including the terms
“controlling”, “controlled by” and “under common control with”, means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.
     “Agreement” has the meaning specified in the introductory paragraph.
     “Allianz Entities” means Allianz Life and all of its Affiliates, including
Allianz New York.
     “Allianz FSA” has the meaning specified in Section 8.01(c).
     “Allianz Life” has the meaning specified in the introductory paragraph.
     “Allianz New York” has the meaning specified in the introductory paragraph.
     “Assignment and Assumption Agreement” has the meaning specified in Section
1.06(a)(ii).
     “Assumed Liabilities” has the meaning specified in Section 1.03.
     “Bill of Sale” has the meaning specified in Section 1.06(a)(i).
     “Business” has the meaning specified in the recitals to the Agreement.
     “Buyer” has the meaning specified in the introductory paragraph.
     “Buyer FSA” has the meaning specified in Section 8.01(c).
     “Buyer Plans” has the meaning specified in Section 8.01(c).
     “Buyer’s Representatives” has the meaning specified in Section 6.02.
     “Cap Amount” has the meaning specified in Section 11.04(a).
     “Claim” or “Claims” means any request or demand made for the payment of
amounts or other obligations due cedents or insureds, as applicable, under the
terms of any North America Insurance Contract or New York Insurance Contract
with regards to Allianz Life’s North America Liability or Allianz New York’s New
York Liability arising under the North America Insurance Contracts or the New
York Insurance Contracts, as applicable.
     “Claims Administration Expense” means all costs and expenses relating to or
arising out of the payment, settlement, contest, compromise, litigation or
arbitration of any Claim.
     “Closing” has the meaning specified in Section 1.05.
     “Closing Date” means the date on which the Closing occurs.

43



--------------------------------------------------------------------------------



 



     “Closing Payment” has the meaning specified in Section 2.02
     “Closing Statement” has the meaning specified in Section 1.07(a).
     “COBRA” means the group health plan coverage continuation provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidentiality Agreement” has the meaning specified in Section 7.04.
     “Deductible Amount” has the meaning specified in Section 11.04(a).
     “Disclosure Schedules” has the meaning specified in Article 3.
     “Division” has the meaning specified in the recitals to the Agreement.
     “DOJ” means the United States Department of Justice.
     “Effective Date” means the Closing Date.
     “Employee Benefit Plans” means (a) any “employee benefit plan” or “plan”
within the meaning of Section 3(3) of ERISA, and (b) all plans and policies
providing for “fringe benefits” (including but not limited to annual paid leave,
personal days, educational benefits and similar programs), and each other
employee benefit, bonus, incentive compensation, deferred compensation, profit
sharing, stock, severance, retirement, health, life, disability, group
insurance, employment, stock option, stock purchase, stock appreciation right,
performance share, supplemental unemployment, layoff, consulting, or any other
similar plan, agreement, or policy or understanding, and any trust, escrow or
other agreement related thereto, which Allianz Life, Allianz New York, or any
other ERISA Affiliate of either maintains, sponsors, contributes to or has an
obligation to contribute to, or which Allianz Life, Allianz New York, or any
ERISA Affiliate of either has maintained, sponsored, contributed to, or had an
obligation to contribute to at any time within the six year period ending on the
Closing Date.
     “ERISA” means Employee Retirement Income Security Act of 1974, as amended.
     “ERISA Affiliate” means, with respect to any person, any trade or business
(whether or not incorporated) which is or at any time within the six (6)-year
period preceding the date of this Agreement would have been treated as a “single
employer” with such person under Section 414(b), (c), (m), or (o) of the Code or
Section 4001(b)(1) of ERISA.
     “Excluded Assets” has the meaning specified in Section 1.02.
     “Financial Statements” has the meaning specified in Section 3.06.
     “Fronting Company” means BCS Insurance Company or Physicians Insurance, as
the fronting agents for Allianz Life pursuant to the Fronting Contracts.

44



--------------------------------------------------------------------------------



 



     “Fronting Contracts” means: (1) the reinsurance agreement entered into
between the Allianz Life and BCS Insurance Company whereby BCS Insurance Company
fronted for certain Provider Excess Policies in certain states; (2) the
reinsurance agreement entered into between Allianz Life and Physicians Insurance
whereby Physicians Insurance fronted for certain Provider Excess Policies in
Oregon and Washington; and (3) the reinsurance agreement entered into between
the Allianz Life and BCS Insurance Company whereby BCS Insurance Company fronted
for certain HMO and Insurance Company Treaties with certain health maintenance
organizations, each as set forth in Exhibit A-6 attached hereto.
     “FTC” means the United States Federal Trade Commission.
     “GAAP” means United States generally accepted accounting principles,
consistently applied and applied by Allianz Life on a basis consistent with
prior periods.
     “Governmental Consents” has the meaning specified in Section 3.05.
     “Governmental Entity” means any federal, state, local, foreign,
international or multinational entity or authority exercising executive,
legislative, judicial, regulatory, administrative or taxing functions of or
pertaining to government.
     “Group AD&D Policies” means group term accidental death and dismemberment
policies entered into between Allianz Life and certain employers sponsored
benefit plans covering such employer’s or plan’s employee accidental death and
dismemberment insurance benefits, all as set forth in Exhibit A-4 attached
hereto. “Group AD&D Policies” includes such policies not set forth on such
exhibit that are issued by Buyer pursuant to Section 8.06.
     “Group Term Life Policies” means group term life policies entered into
between Allianz Life and certain employers sponsored benefit plans covering such
employer’s or plan’s employee life insurance benefits, all as set forth in
Exhibit A-5 attached hereto. “Group Term Life Policies” includes such policies
not set forth on such exhibit that are issued by Buyer pursuant to Section 8.06.
     “Hired Employees” has the meaning specified in Section 8.01(b).
     “HMO and Insurance Company Treaties” means the health reinsurance treaties
entered into between Allianz Life and certain health maintenance organizations
and certain insurance companies, all as set forth in Exhibit A-1 attached
hereto. “HMO and Insurance Company Treaties” includes such treaties not set
forth on such exhibit that are issued by Buyer pursuant to Section 8.06.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “Indemnified Party” has the meaning specified in Section 11.03.
     “Indemnifying Party” has the meaning specified in Section 11.03
     “Independent Firm” has the meaning specified in Section 1.07(c).

45



--------------------------------------------------------------------------------



 



     “Insurance Contract(s)” means the North America Insurance Contracts and the
New York Insurance Contracts.
     “Insurance Servicing Duties” means the services to be provided by the
Administrator pursuant to Article I of the Servicing Agreement.
     “Insurance Servicing Expense” means all costs and expenses incurred by the
Administrator pursuant to the performance of the Insurance Servicing Duties
under the Servicing Agreement, including without limitation costs and expenses
arising out of or related to collecting premium and other charges related to the
Insurance Contracts, providing services for the Insurance Contracts, paying
broker compensation, and performing all services necessary or appropriate for
the administration of the Insurance Contracts, all to the extent set forth
therein.
     “Intellectual Property Assets” has the meaning specified in
Section 1.01(d).
     “Intellectual Property Rights” means: (i) the United States and foreign
copyrights, and similar rights, including common law rights, registrations and
applications to register or renew the registration of any of the foregoing;
(ii) the United States and foreign trademarks, and similar rights, including
common law rights, registrations and applications to register or renew the
registration of any of the foregoing; (iii) the United States and foreign
letters patent and patent applications; (iv) inventions, processes, designs,
formulae, trade secrets, algorithms, spreadsheets and know-how; (v) confidential
information; (vi) computer software (including source code, object code,
executables and utilities); (vii) data, datasets, databases and documentation;
and (viii) all similar intellectual property rights and tangible embodiments of
any of the foregoing (in any medium, including electronic media).
     “Knowledge,” means, in the case of Allianz Life and Allianz New York, the
actual knowledge of Patrick Foley, Carl Adamek, Greg Demars, Elizabeth A.
Midtlien and Thomas D. Owen.
     “Law” means any constitution, law, ordinance, rule, principle of common
law, regulation, statute, treaty, order, judgment, decree or injunction or other
requirements.
     “Liabilities” means the North America Liabilities and New York Liabilities.
     “Lien” means any charge, claim, condition, equitable interest, lien,
option, pledge, security interest, right of first refusal or restriction of any
kind.
     “LifeTrac Contracts” means the agreements entered into by Allianz Life with
transplant facilities and agreements entered into by Allianz Life with payors
and their representatives related to the LifeTrac Network, all as set forth in
Exhibit A-7 attached hereto, provided that Exhibit A-7 shall not include those
agreements, treaties and policies containing provisions related to the LifeTrac
Network that are listed on Exhibits A-1, A-2, A-3 and A-8.
     “Losses” has the meaning specified in Section 11.02(a).
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or results of operation of the Acquired Business or (ii) the
ability of Allianz Life to consummate

46



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement or the Related Agreements, other
than (i) any material change in the financial, banking, currency or capital
markets; (ii) conditions and events generally affecting the insurance and
reinsurance industry; and (iii) conditions or effects resulting from or relating
to announcement of this Agreement, the Related Agreements or the transactions
contemplated herein or therein, or the actions of Buyer.
     “New York Business” has the meaning specified in the recitals.
     “New York Claim” or “New York Claims” means any request or demand made for
the payment of amounts or other obligations due cedents or insureds, as
applicable, under the terms of any New York Insurance Contract with regards to
the New York Liability.
     “New York Division” has the meaning specified in the recitals.
     “New York Insurance Contract” or “New York Insurance Contracts” has the
same meaning as Stop Loss Policies, the HMO and Insurance Company Treaties, the
Provider Excess Policies, Group Term Life Policies, Group AD&D Policies except
that the insurer is Allianz New York rather than Allianz Life.
     “New York Liability” or “New York Liabilities” means any (a) liability,
duty or other obligation assumed by Allianz New York under the terms of the New
York Insurance Contracts (including without limitation any liability under the
terms of the New York Insurance Contracts relating to unearned premium,
dividends, experience refunds, commissions, extracontractual obligations and
premiums payable) except for liability assumed by Allianz New York for its group
term life policies for individuals approved by Allianz New York to be entitled
to a waiver of premium disability benefit under those policies; (b) Insurance
Servicing Expense; (c) Claims Administration Expense; (d) any Premium Taxes; and
(e) obligations and liability of Allianz New York to pay experience refunds, and
retrospective payments under the terms of each New York Insurance Contract.
     “New York Reinsured Liability” means the New York Liability of Allianz New
York assumed by the Reinsurer under the Reinsurance Agreement — New York.
     “New York Reserves” means the sum of all reserves, deposit fund liabilities
(i.e., pre-paid premium, death benefits left on deposit) and liabilities
required to be maintained by Allianz New York for the New York Insurance
Contracts, as required under (a) the terms of the New York Insurance Contracts
and (b) the reserve requirements, statutory accounting rules and practices
prescribed or permitted for insurance companies by the Superintendent of
Insurance of the State of New York, and consistent with the methodologies and
assumptions used by Allianz New York in calculating the reserves and liabilities
for the New York Insurance Contracts on its latest annual and quarterly
financial statements filed with the Superintendent of Insurance of the State of
New York. The New York Reserves shall not include any reserve attributable to
the liability, duty or other obligation assumed by Allianz New York for Group
Term Life Policies for individuals approved by Allianz New York to be entitled
to a waiver of premium disability benefit under those policies as of the
Effective Date.
     “North America Claim” or “North America Claims” means any request or demand
made for the payment of amounts or other obligations due cedents or insureds, as
applicable, under the

47



--------------------------------------------------------------------------------



 



terms of any North America Insurance Contract with regards to Allianz Life’s
North America Liability arising under the North America Insurance Contracts.
     “North America Insurance Contract” or “North America Insurance Contracts”
means the Stop Loss Policies, the HMO and Insurance Company Treaties, the
Provider Excess Policies, Group Term Life Policies, Group AD&D Policies and the
Fronting Contracts.
     “North America Liability” or “North America Liabilities” means any (a)
liability, duty or other obligation assumed by Allianz Life under the terms of
the North America Insurance Contracts (including without limitation any
liability under the terms of the North America Insurance Contracts relating to
unearned premium, dividends, experience refunds, commissions, extracontractual
obligations and premiums payable) except for liability, duty or other obligation
assumed by the Allianz Life for Group Term Life Policies for individuals
approved by Allianz Life to be entitled to a waiver of premium disability
benefit under those policies as of the Effective Date; (b) Insurance Servicing
Expense; (c) Claims Administration Expense; (d) any Premium Taxes; and
(e) obligations and liability of Allianz Life to pay experience refunds, and
retrospective payments under the terms of each North America Insurance Contract.
     “North America Reinsured Liability” means the North America Liability of
Allianz Life assumed by the Reinsurer under the Reinsurance Agreement — North
America.
     “North America Reserves” means the sum of all reserves and liabilities
required to be maintained by Allianz Life for the North America Insurance
Contracts, as required under (a) the terms of the North America Insurance
Contracts and (b) the reserve requirements, statutory accounting rules and
practices prescribed or permitted for insurance companies by the Commissioner of
Commerce of the State of Minnesota and each state in which the North America
Insurance Contracts were issued and delivered, and consistent with the
methodologies and assumptions used by Allianz Life in calculating the reserves
and liabilities for the North America Insurance Contracts on its latest annual
and quarterly financial statements filed with the Commissioner of Commerce of
the State of Minnesota. The North America Reserves shall not include any reserve
attributable to the liability, duty or other obligation assumed by Allianz Life
for Group Term Life Policies for individuals approved by Allianz Life to be
entitled to a waiver of premium disability benefit under those policies as of
the Effective Date.
     “Objection Notice” has the meaning specified in Section 1.07(c).
     “Offered Employees” has the meaning specified in Section 8.01(b).
     “Other Assumed Contracts” has the meaning specified in Section 1.01(g).
     “Permits” has the meaning specified in Section 3.15.
     “Permitted Liens” means (i) statutory liens for current Taxes or other
current governmental charges not yet due and payable or which may thereafter be
paid without penalty; (ii) mechanics’, carriers’ and similar statutory liens
arising or incurred in the ordinary course of business which do not materially
detract from the value of such property or materially impair the use of the
property; (iii) the terms of the Insurance Contracts and LifeTrac Contracts;
(iv) such other Liens arising as a matter of law as do not materially impair the
value of the Purchased

48



--------------------------------------------------------------------------------



 



Assets or the operation of the Business in the manner it is currently conducted;
and (v) such other Liens acceptable to Buyer and are disclosed in the Disclosure
Schedules.
     “Post-Closing Statement” has the meaning specified in 1.07(b).
     “Premium Taxes” means any tax assessed by a state or any unit thereof or
any other fee or assessment, including without limitation any guarantee fund
changes, residual market assessments and other state imposed costs, upon the
premium charged for the Insurance Contracts.
     “Principally Engaged” means that premiums from the business reinsured by
Buyer under the Reinsurance Agreements in the United States account for at least
twenty-five percent (25%) of aggregate annual revenue of the subject business.
     “Producer Compensation” means any compensation commitments, whether written
or oral, that have been assumed by either Allianz New York or Allianz Life to
pay to persons selling, soliciting and negotiating certain New York Insurance
Contracts or certain North America Insurance Contracts, as applicable, to such
persons or agreements as set forth on Exhibit A-9 hereto.
     “Provider Excess Policies” means the excess of loss insurance policies
issued by Allianz Life to certain groups of health care providers, all as set
forth in Exhibit A-2 attached hereto. “Provider Excess Policies” includes such
policies not set forth on such exhibit that are issued by Buyer pursuant to
Section 8.06.
     “Purchased Assets” has the meaning specified in Section 1.01.
     “Purchase Price” has the meaning specified in Section 2.01.
     “Purchase Price Allocation Schedule” has the meaning specified in
Section 2.03.
     “Reinsurance Agreement — New York” has the meaning specified in
Section 8.03.
     “Reinsurance Agreement — North America” has the meaning specified in
Section 8.03.
     “Reinsurer” has the meaning specified in the introductory paragraph of the
Reinsurance Agreements.
     “Related Agreements” means the Servicing Agreement, the Reinsurance
Agreements, and the Transition Services Agreement.
     “Required Consents” has the meaning specified in Section 9.01(d).
     “SAP” means statutory accounting principles as prescribed or permitted by
applicable state law.
     “Servicing Agreement” has the meaning specified in Section 8.03.

49



--------------------------------------------------------------------------------



 



     “Stop Loss Policies” means the stop loss insurance contracts entered into
between Allianz Life and/or Allianz New York and certain employers or employers
sponsored benefit plans covering such employer’s or plan’s liability for health
benefits above a certain retention, all as set forth on Exhibit A-3 attached
hereto. “Stop Loss Policies” includes such policies not set forth on such
exhibit that are issued by Buyer pursuant to Section 8.06.
     “Survival Period” has the meaning specified in Section 11.01.
     “Tax” or “Taxes” means all taxes, charges, fees, levies and other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, gains, transfer, franchise, premium, profits,
license, withholding, payroll, employment, social security, unemployment,
excise, estimated, severance, stamp, occupation, property, and other taxes,
customs duties, fees, assessments, and charges of any kind whatsoever,
including, without limitation, all interest and penalties thereon, and additions
to tax or additional amounts imposed by any taxing authority, domestic or
foreign.
     “Tax Returns” means all returns, declarations, reports, estimates,
information returns and statements in respect to any Taxes.
     “Third Party Claim” has the meaning specified in Section 11.03.
     “Third Party Claim Notice” has the meaning specified in Section 11.03.
     “Transaction” has the meaning specified in the recitals to the Agreement.
     “Transaction Agreements” means this Agreement, the Servicing Agreement, the
Reinsurance Agreements and any collateral agreements or documents appended
thereto.
     “Transaction Expenses” means, with respect to any party hereto, all fees
and expenses relating to the Transaction, including the negotiation of this
Agreement, the performance of any obligations under this Agreement and all
ancillary agreements hereto, and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the fees and
expenses of any attorneys, accountants, financial advisors, brokers and finders
hired or otherwise engaged by Allianz Life or Allianz New York, on the one hand,
or Buyer, on the other, as applicable).
     “Transferred Books and Records” has the meaning specified in
Section 1.01(e).
     “Transition Services Agreement” has the meaning specified in Section 8.03.
     “WARN Act” has the meaning specified in Section 8.01(e).
     [The remainder of this page has been left blank intentionally. Signature
page follows.]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA    
 
           
 
  By   /s/ Volker Stueven
 
   
 
  Name:   Dr. Volker Stueven    
 
  Title:   Senior Vice President and Chief Investment Officer    
 
                ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK    
 
           
 
  By   /s/ Gabrielle Matzdorff
 
   
 
  Name:   Gabrielle Matzdorff    
 
  Title:   Chief Financial Officer    
 
                HCC LIFE INSURANCE COMPANY    
 
           
 
  By   /s/ Edward H. Ellis, Jr.
 
   
 
  Name:   Edward H. Ellis, Jr.    
 
  Title:   Executive Vice President    

51